DETAILED ACTION
Claims 1-60 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/06/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 01/16/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 06/11/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 12/07/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 1, 6, 7, 14, 19, 20, 29, 34, 35, 42, 49, 50, and 57-60 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 24, 43, 66, and 85-88 of copending Application No. 16/582,982 (hereinafter “Co-pending”) in view of Jeon et al. (US PG Pub 2019/0052219). The mapping between the instant claims, copending claims, and Jeon is found below.
This is a provisional nonstatutory double patenting rejection.
As per claim 1, Co-pending teaches a method for wireless communication at a user equipment (UE), comprising: 
receiving a connection release message, the connection release message including a resource indicator indicating that a set of resources are to be used for grant-free uplink transmissions by the UE while operating in a disconnected state [Co-pending, Claim 1, Limitation 1]; 
transitioning from a connected state to a disconnected state based at least in part on the connection release message [Co-pending, Claim 1, Limitation 2]; and 
performing, while operating in the disconnected state, the grant-free uplink transmissions using the set of resources [Co-pending, Claim 1, Limitation 3].
Co-pending does not explicitly teach wherein the set of resources are released upon one or more conditions satisfying a threshold.
However, Jeon et al. teach wherein the set of resources are released upon one or more conditions satisfying a threshold [Jeon, ¶ 0239, “The wireless device may execute an activation of radio resources indicated by the GF configuration for GF UL transmission, e.g., after or in response to the RRC message.  Prior to receiving the GF configuration, the wireless device may not be able to use the radio resources for GF UL transmission.  If a timer alignment timer expires, the wireless device may release the radio resources associated with the RRC GF configuration and the wireless device may not be able to transmit uplink transmissions via the radio resources associated with the RRC GF configuration”, Fig. 15 shows grant-free uplink transmissions by a wireless device (see also ¶ 0238). The GF configuration is received via RRC signaling (see also ¶ 0240), and the GF configuration includes a timer alignment timer value. When the timer alignment timer expires (or satisfies a threshold value), the GF uplink resources are released (see fig. 15).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the timer value as part of GF configuration as taught by Jeon et al. into Co-pending. By modifying the RRC connection state transitions and grant-free contention based uplink transmission operations as taught by Co-pending to explicitly include a timer value for managing GF uplink resources as taught by Jeon et al., the benefits of reduced latency via later activating resources without a RACH procedure (see Jeon, ¶ 0239) are achieved.
As per claim 6, Co-pending in view of Jeon et al. teach the method of claim 1. Co-pending does not explicitly teach further comprising: determining that the set of resource are unused for a time period, wherein the set of resources are considered to have been released by the base station based at least in part on the determining.
However, Jeon et al. teach determining that the set of resource are unused for a time period, wherein the set of resources are considered to have been released by the base station based at least in part on the determining [Jeon, ¶ 0239, “The wireless device may execute an activation of radio resources indicated by the GF configuration for GF UL transmission, e.g., after or in response to the RRC message.  Prior to receiving the GF configuration, the wireless device may not be able to use the radio resources for GF UL transmission.  If a timer alignment timer expires, the wireless device may release the radio resources associated with the RRC GF configuration and the wireless device may not be able to transmit uplink transmissions via the radio resources associated with the RRC GF configuration”, Fig. 15 shows grant-free uplink transmissions by a wireless device (see also ¶ 0238). The GF configuration is received via RRC signaling (see also ¶ 0240), and the GF configuration includes a timer alignment timer value. When the timer alignment timer expires (or satisfies a threshold value), the GF uplink resources are released (see fig. 15).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the timer value as part of GF configuration as taught by Jeon et al. into Co-pending. By modifying the RRC connection state transitions and grant-free contention based uplink transmission operations as taught by Co-pending to explicitly include a timer value for managing GF uplink resources as taught by Jeon et al., the benefits of reduced latency via later activating resources without a RACH procedure (see Jeon, ¶ 0239) are achieved.
As per claim 7, Co-pending in view of Jeon et al. teach the method of claim 6. Co-pending does not explicitly teach further comprising: receiving a signal from the base station configuring the time period.
However, Jeon et al. teach receiving a signal from the base station configuring the time period [Jeon, ¶ 0239, “The wireless device may execute an activation of radio resources indicated by the GF configuration for GF UL transmission, e.g., after or in response to the RRC message.  Prior to receiving the GF configuration, the wireless device may not be able to use the radio resources for GF UL transmission.  If a timer alignment timer expires, the wireless device may release the radio resources associated with the RRC GF configuration and the wireless device may not be able to transmit uplink transmissions via the radio resources associated with the RRC GF configuration”, Fig. 15 shows grant-free uplink transmissions by a wireless device (see also ¶ 0238). The GF configuration is received via RRC signaling (see also ¶ 0240), and the GF configuration includes a timer alignment timer value. When the timer alignment timer expires (or satisfies a threshold value), the GF uplink resources are released (see fig. 15).].

As per claim 14, Co-pending teaches a method for wireless communication at a base station, comprising: 
configuring a set of resources for a user equipment (UE) to use for grant-free uplink transmissions while the UE is operating in a disconnected state [Co-pending, Claim 24, Limitation 1]; 
transmitting a connection release message that includes a resource indicator to the UE, the resource indicator indicating the set of resources configured for the UE, the connection release message transitioning the UE from a connected state to the disconnected state [Co-pending, Claim 24, Limitation 2]; and 
receiving, while the UE is operating in the disconnected state, the grant-free uplink transmissions from the UE using the set of resources configured for the UE [Co-pending, Claim 24, Limitation 3].
Co-pending does not explicitly teach wherein the set of resources are released upon one or more conditions satisfying a threshold.
However, Jeon et al. teach wherein the set of resources are released upon one or more conditions satisfying a threshold [Jeon, ¶ 0239, “The wireless device may execute an activation of radio resources indicated by the GF configuration for GF UL transmission, e.g., after or in response to the RRC message.  Prior to receiving the GF configuration, the wireless device may not be able to use the radio resources for GF UL transmission.  If a timer alignment timer expires, the wireless device may release the radio resources associated with the RRC GF configuration and the wireless device may not be able to transmit uplink transmissions via the radio resources associated with the RRC GF configuration”, Fig. 15 shows grant-free uplink transmissions by a wireless device (see also ¶ 0238). The GF configuration is received via RRC signaling (see also ¶ 0240), and the GF configuration includes a timer alignment timer value. When the timer alignment timer expires (or satisfies a threshold value), the GF uplink resources are released (see fig. 15).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the timer value as part of GF configuration as taught by Jeon et al. into Co-pending. By modifying the RRC connection state transitions and grant-free contention based uplink transmission operations as taught by Co-pending to explicitly include a timer value for managing GF uplink resources as taught by Jeon et al., the benefits of reduced latency via later activating resources without a RACH procedure (see Jeon, ¶ 0239) are achieved.
As per claim 19, Co-pending in view of Jeon et al. teach the method of claim 14. Co-pending does not explicitly teach further comprising: determining that the set of resource are unused for a time period; and releasing the set of resources based at least in part on the determining.
However, Jeon et al. teach determining that the set of resource are unused for a time period; and releasing the set of resources based at least in part on the determining [Jeon, ¶ 0239, “The wireless device may execute an activation of radio resources indicated by the GF configuration for GF UL transmission, e.g., after or in response to the RRC message.  Prior to receiving the GF configuration, the wireless device may not be able to use the radio resources for GF UL transmission.  If a timer alignment timer expires, the wireless device may release the radio resources associated with the RRC GF configuration and the wireless device may not be able to transmit uplink transmissions via the radio resources associated with the RRC GF configuration”, Fig. 15 shows grant-free uplink transmissions by a wireless device (see also ¶ 0238). The GF configuration is received via RRC signaling (see also ¶ 0240), and the GF configuration includes a timer alignment timer value. When the timer alignment timer expires (or satisfies a threshold value), the GF uplink resources are released (see fig. 15).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the timer value as part of GF configuration as taught by Jeon et al. into Co-pending. By modifying the RRC connection state transitions and grant-free contention based uplink transmission operations as taught by Co-pending to explicitly include a timer value for managing GF uplink resources as taught by Jeon et al., the benefits of reduced latency via later activating resources without a RACH procedure (see Jeon, ¶ 0239) are achieved.
As per claim 20, Co-pending in view of Jeon et al. teach the method of claim 19. Co-pending does not explicitly teach further comprising: transmitting a signal to the UE configuring the time period.
However, Jeon et al. teach transmitting a signal to the UE configuring the time period [Jeon, ¶ 0239, “The wireless device may execute an activation of radio resources indicated by the GF configuration for GF UL transmission, e.g., after or in response to the RRC message.  Prior to receiving the GF configuration, the wireless device may not be able to use the radio resources for GF UL transmission.  If a timer alignment timer expires, the wireless device may release the radio resources associated with the RRC GF configuration and the wireless device may not be able to transmit uplink transmissions via the radio resources associated with the RRC GF configuration”, Fig. 15 shows grant-free uplink transmissions by a wireless device (see also ¶ 0238). The GF configuration is received via RRC signaling (see also ¶ 0240), and the GF configuration includes a timer alignment timer value. When the timer alignment timer expires (or satisfies a threshold value), the GF uplink resources are released (see fig. 15).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the timer value as part of GF configuration as taught by Jeon et al. into Co-pending. By modifying the RRC connection state transitions and grant-free contention 
As per claim 29, Co-pending teaches an apparatus for wireless communication at a user equipment (UE), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: 
receive a connection release message, the connection release message including a resource indicator indicating that a set of resources are to be used for grant-free uplink transmissions by the UE while operating in a disconnected state [Co-pending, Claim 43, Limitation 1]; 
transition from a connected state to a disconnected state based at least in part on the connection release message [Co-pending, Claim 43, Limitation 2]; and 
perform, while operating in the disconnected state, the grant-free uplink transmissions using the set of resources [Co-pending, Claim 43, Limitation 3].
Co-pending does not explicitly teach wherein the set of resources are released upon one or more conditions satisfying a threshold.
However, Jeon et al. teach wherein the set of resources are released upon one or more conditions satisfying a threshold [Jeon, ¶ 0239, “The wireless device may execute an activation of radio resources indicated by the GF configuration for GF UL transmission, e.g., after or in response to the RRC message.  Prior to receiving the GF configuration, the wireless device may not be able to use the radio resources for GF UL transmission.  If a timer alignment timer expires, the wireless device may release the radio resources associated with the RRC GF configuration and the wireless device may not be able to transmit uplink transmissions via the radio resources associated with the RRC GF configuration”, Fig. 15 shows grant-free uplink transmissions by a wireless device (see also ¶ 0238). The GF configuration is received via RRC signaling (see also ¶ 0240), and the GF configuration includes a timer alignment timer value. When the timer alignment timer expires (or satisfies a threshold value), the GF uplink resources are released (see fig. 15).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the timer value as part of GF configuration as taught by Jeon et al. into Co-pending. By modifying the RRC connection state transitions and grant-free contention based uplink transmission operations as taught by Co-pending to explicitly include a timer value for managing GF uplink resources as taught by Jeon et al., the benefits of reduced latency via later activating resources without a RACH procedure (see Jeon, ¶ 0239) are achieved.
As per claim 34, Co-pending in view of Jeon et al. teach the apparatus of claim 29. Co-pending does not explicitly teach wherein the instructions are further executable by the processor to cause the apparatus to: determine that the set of resource are unused for a time period, wherein the set of resources are considered to have been released by the base station based at least in part on the determining.
However, Jeon et al. teach determine that the set of resource are unused for a time period, wherein the set of resources are considered to have been released by the base station based at least in part on the determining [Jeon, ¶ 0239, “The wireless device may execute an activation of radio resources indicated by the GF configuration for GF UL transmission, e.g., after or in response to the RRC message.  Prior to receiving the GF configuration, the wireless device may not be able to use the radio resources for GF UL transmission.  If a timer alignment timer expires, the wireless device may release the radio resources associated with the RRC GF configuration and the wireless device may not be able to transmit uplink transmissions via the radio resources associated with the RRC GF configuration”, Fig. 15 shows grant-free uplink transmissions by a wireless device (see also ¶ 0238). The GF configuration is received via RRC signaling (see also ¶ 0240), and the GF configuration includes a timer alignment timer value. When the timer alignment timer expires (or satisfies a threshold value), the GF uplink resources are released (see fig. 15).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the timer value as part of GF configuration as taught by Jeon et al. into Co-pending. By modifying the RRC connection state transitions and grant-free contention based uplink transmission operations as taught by Co-pending to explicitly include a timer value for managing GF uplink resources as taught by Jeon et al., the benefits of reduced latency via later activating resources without a RACH procedure (see Jeon, ¶ 0239) are achieved.
As per claim 35, Co-pending in view of Jeon et al. teach the method of claim 34. Co-pending does not explicitly teach wherein the instructions are further executable by the processor to cause the apparatus to: receive a signal from the base station configuring the time period.
However, Jeon et al. teach receive a signal from the base station configuring the time period [Jeon, ¶ 0239, “The wireless device may execute an activation of radio resources indicated by the GF configuration for GF UL transmission, e.g., after or in response to the RRC message.  Prior to receiving the GF configuration, the wireless device may not be able to use the radio resources for GF UL transmission.  If a timer alignment timer expires, the wireless device may release the radio resources associated with the RRC GF configuration and the wireless device may not be able to transmit uplink transmissions via the radio resources associated with the RRC GF configuration”, Fig. 15 shows grant-free uplink transmissions by a wireless device (see also ¶ 0238). The GF configuration is received via RRC signaling (see also ¶ 0240), and the GF configuration includes a timer alignment timer value. When the timer alignment timer expires (or satisfies a threshold value), the GF uplink resources are released (see fig. 15).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the timer value as part of GF configuration as taught by Jeon 
As per claim 42, Co-pending teaches an apparatus for wireless communication at a base station, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: 
configure a set of resources for a user equipment (UE) to use for grant-free uplink transmissions while the UE is operating in a disconnected state [Co-pending, Claim 66, Limitation 1]; 
transmit a connection release message that includes a resource indicator to the UE, the resource indicator indicating the set of resources configured for the UE, the connection release message transitioning the UE from a connected state to the disconnected state [Co-pending, Claim 66, Limitation 1]; and 
receive, while the UE is operating in the disconnected state, the grant-free uplink transmissions from the UE using the set of resources configured for the UE [Co-pending, Claim 66, Limitation 1].
Co-pending does not explicitly teach wherein the set of resources are released upon one or more conditions satisfying a threshold.
However, Jeon et al. teach wherein the set of resources are released upon one or more conditions satisfying a threshold [Jeon, ¶ 0239, “The wireless device may execute an activation of radio resources indicated by the GF configuration for GF UL transmission, e.g., after or in response to the RRC message.  Prior to receiving the GF configuration, the wireless device may not be able to use the radio resources for GF UL transmission.  If a timer alignment timer expires, the wireless device may release the radio resources associated with the RRC GF configuration and the wireless device may not be able to transmit uplink transmissions via the radio resources associated with the RRC GF configuration”, Fig. 15 shows grant-free uplink transmissions by a wireless device (see also ¶ 0238). The GF configuration is received via RRC signaling (see also ¶ 0240), and the GF configuration includes a timer alignment timer value. When the timer alignment timer expires (or satisfies a threshold value), the GF uplink resources are released (see fig. 15).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the timer value as part of GF configuration as taught by Jeon et al. into Co-pending. By modifying the RRC connection state transitions and grant-free contention based uplink transmission operations as taught by Co-pending to explicitly include a timer value for managing GF uplink resources as taught by Jeon et al., the benefits of reduced latency via later activating resources without a RACH procedure (see Jeon, ¶ 0239) are achieved.
As per claim 49, Co-pending in view of Jeon et al. teach the apparatus of claim 42. Co-pending does not explicitly teach wherein the instructions are further executable by the processor to cause the apparatus to: determine that the set of resource are unused for a threshold number of transmission occasions; and release the set of resources based at least in part on the determining.
However, Jeon et al. teach determine that the set of resource are unused for a threshold number of transmission occasions; and release the set of resources based at least in part on the determining [Jeon, ¶ 0239, “The wireless device may execute an activation of radio resources indicated by the GF configuration for GF UL transmission, e.g., after or in response to the RRC message.  Prior to receiving the GF configuration, the wireless device may not be able to use the radio resources for GF UL transmission.  If a timer alignment timer expires, the wireless device may release the radio resources associated with the RRC GF configuration and the wireless device may not be able to transmit uplink transmissions via the radio resources associated with the RRC GF configuration”, Fig. 15 shows grant-free uplink transmissions by a wireless device (see also ¶ 0238). The GF configuration is received via RRC signaling (see also ¶ 0240), and the GF configuration includes a timer alignment timer value. When the timer alignment timer expires (or satisfies a threshold value), the GF uplink resources are released (see fig. 15).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the timer value as part of GF configuration as taught by Jeon et al. into Co-pending. By modifying the RRC connection state transitions and grant-free contention based uplink transmission operations as taught by Co-pending to explicitly include a timer value for managing GF uplink resources as taught by Jeon et al., the benefits of reduced latency via later activating resources without a RACH procedure (see Jeon, ¶ 0239) are achieved.
As per claim 50, Co-pending in view of Jeon et al. teach the method of claim 49. Co-pending does not explicitly teach wherein the instructions are further executable by the processor to cause the apparatus to: transmit a signal to the UE configuring the threshold number of transmission occasions.
However, Jeon et al. teach transmit a signal to the UE configuring the threshold number of transmission occasions [Jeon, ¶ 0239, “The wireless device may execute an activation of radio resources indicated by the GF configuration for GF UL transmission, e.g., after or in response to the RRC message.  Prior to receiving the GF configuration, the wireless device may not be able to use the radio resources for GF UL transmission.  If a timer alignment timer expires, the wireless device may release the radio resources associated with the RRC GF configuration and the wireless device may not be able to transmit uplink transmissions via the radio resources associated with the RRC GF configuration”, Fig. 15 shows grant-free uplink transmissions by a wireless device (see also ¶ 0238). The GF configuration is received via RRC signaling (see also ¶ 0240), and the GF configuration includes a timer alignment timer value. When the timer alignment timer expires (or satisfies a threshold value), the GF uplink resources are released (see fig. 15).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the timer value as part of GF configuration as taught by Jeon 
As per claim 57, Co-pending teaches an apparatus for wireless communication at a user equipment (UE), comprising: 
means for receiving a connection release message, the connection release message including a resource indicator indicating that a set of resources are to be used for grant-free uplink transmissions by the UE while operating in a disconnected state [Co-pending, Claim 85, Limitation 1]; 
means for transitioning from a connected state to a disconnected state based at least in part on the connection release message [Co-pending, Claim 85, Limitation 2]; and 
means for performing, while operating in the disconnected state, the grant-free uplink transmissions using the set of resources [Co-pending, Claim 85, Limitation 3].
Co-pending does not explicitly teach wherein the set of resources are released upon one or more conditions satisfying a threshold.
However, Jeon et al. teach wherein the set of resources are released upon one or more conditions satisfying a threshold [Jeon, ¶ 0239, “The wireless device may execute an activation of radio resources indicated by the GF configuration for GF UL transmission, e.g., after or in response to the RRC message.  Prior to receiving the GF configuration, the wireless device may not be able to use the radio resources for GF UL transmission.  If a timer alignment timer expires, the wireless device may release the radio resources associated with the RRC GF configuration and the wireless device may not be able to transmit uplink transmissions via the radio resources associated with the RRC GF configuration”, Fig. 15 shows grant-free uplink transmissions by a wireless device (see also ¶ 0238). The GF configuration is received via RRC signaling (see also ¶ 0240), and the GF configuration includes a timer alignment timer value. When the timer alignment timer expires (or satisfies a threshold value), the GF uplink resources are released (see fig. 15).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the timer value as part of GF configuration as taught by Jeon et al. into Co-pending. By modifying the RRC connection state transitions and grant-free contention based uplink transmission operations as taught by Co-pending to explicitly include a timer value for managing GF uplink resources as taught by Jeon et al., the benefits of reduced latency via later activating resources without a RACH procedure (see Jeon, ¶ 0239) are achieved.
As per claim 58, Co-pending teaches an apparatus for wireless communication at a base station, comprising: 
means for configuring a set of resources for a user equipment (UE) to use for grant-free uplink transmissions while the UE is operating in a disconnected state [Co-pending, Claim 86, Limitation 1]; 
means for transmitting a connection release message that includes a resource indicator to the UE, the resource indicator indicating the set of resources configured for the UE, the connection release message transitioning the UE from a connected state to the disconnected state [Co-pending, Claim 86, Limitation 2]; and 
means for receiving, while the UE is operating in the disconnected state, the grant-free uplink transmissions from the UE using the set of resources configured for the UE [Co-pending, Claim 86, Limitation 3].
	Co-pending does not explicitly teach wherein the set of resources are released upon one or more conditions satisfying a threshold.
However, Jeon et al. teach wherein the set of resources are released upon one or more conditions satisfying a threshold [Jeon, ¶ 0239, “The wireless device may execute an activation of radio resources indicated by the GF configuration for GF UL transmission, e.g., after or in response to the RRC message.  Prior to receiving the GF configuration, the wireless device may not be able to use the radio resources for GF UL transmission.  If a timer alignment timer expires, the wireless device may release the radio resources associated with the RRC GF configuration and the wireless device may not be able to transmit uplink transmissions via the radio resources associated with the RRC GF configuration”, Fig. 15 shows grant-free uplink transmissions by a wireless device (see also ¶ 0238). The GF configuration is received via RRC signaling (see also ¶ 0240), and the GF configuration includes a timer alignment timer value. When the timer alignment timer expires (or satisfies a threshold value), the GF uplink resources are released (see fig. 15).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the timer value as part of GF configuration as taught by Jeon et al. into Co-pending. By modifying the RRC connection state transitions and grant-free contention based uplink transmission operations as taught by Co-pending to explicitly include a timer value for managing GF uplink resources as taught by Jeon et al., the benefits of reduced latency via later activating resources without a RACH procedure (see Jeon, ¶ 0239) are achieved.
As per claim 59, Co-pending teaches a non-transitory computer-readable medium storing code for wireless communication at a user equipment (UE), the code comprising instructions executable by a processor to: 
receive a connection release message, the connection release message including a resource indicator indicating that a set of resources are to be used for grant-free uplink transmissions by the UE while operating in a disconnected state [Co-pending, Claim 87, Limitation 1]; 
transition from a connected state to a disconnected state based at least in part on the connection release message [Co-pending, Claim 87, Limitation 2]; and 
perform, while operating in the disconnected state, the grant-free uplink transmissions using the set of resources [Co-pending, Claim 87, Limitation 3].

However, Jeon et al. teach wherein the set of resources are released upon one or more conditions satisfying a threshold [Jeon, ¶ 0239, “The wireless device may execute an activation of radio resources indicated by the GF configuration for GF UL transmission, e.g., after or in response to the RRC message.  Prior to receiving the GF configuration, the wireless device may not be able to use the radio resources for GF UL transmission.  If a timer alignment timer expires, the wireless device may release the radio resources associated with the RRC GF configuration and the wireless device may not be able to transmit uplink transmissions via the radio resources associated with the RRC GF configuration”, Fig. 15 shows grant-free uplink transmissions by a wireless device (see also ¶ 0238). The GF configuration is received via RRC signaling (see also ¶ 0240), and the GF configuration includes a timer alignment timer value. When the timer alignment timer expires (or satisfies a threshold value), the GF uplink resources are released (see fig. 15).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the timer value as part of GF configuration as taught by Jeon et al. into Co-pending. By modifying the RRC connection state transitions and grant-free contention based uplink transmission operations as taught by Co-pending to explicitly include a timer value for managing GF uplink resources as taught by Jeon et al., the benefits of reduced latency via later activating resources without a RACH procedure (see Jeon, ¶ 0239) are achieved.
As per claim 60, Co-pending teaches a non-transitory computer-readable medium storing code for wireless communication at a base station, the code comprising instructions executable by a processor to: 
configure a set of resources for a user equipment (UE) to use for grant-free uplink transmissions while the UE is operating in a disconnected state [Co-pending, Claim 88, Limitation 1]; 
[Co-pending, Claim 88, Limitation 2]; and 
receive, while the UE is operating in the disconnected state, the grant-free uplink transmissions from the UE using the set of resources configured for the UE [Co-pending, Claim 88, Limitation 3].
	Co-pending does not explicitly teach wherein the set of resources are released upon one or more conditions satisfying a threshold.
However, Jeon et al. teach wherein the set of resources are released upon one or more conditions satisfying a threshold [Jeon, ¶ 0239, “The wireless device may execute an activation of radio resources indicated by the GF configuration for GF UL transmission, e.g., after or in response to the RRC message.  Prior to receiving the GF configuration, the wireless device may not be able to use the radio resources for GF UL transmission.  If a timer alignment timer expires, the wireless device may release the radio resources associated with the RRC GF configuration and the wireless device may not be able to transmit uplink transmissions via the radio resources associated with the RRC GF configuration”, Fig. 15 shows grant-free uplink transmissions by a wireless device (see also ¶ 0238). The GF configuration is received via RRC signaling (see also ¶ 0240), and the GF configuration includes a timer alignment timer value. When the timer alignment timer expires (or satisfies a threshold value), the GF uplink resources are released (see fig. 15).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the timer value as part of GF configuration as taught by Jeon et al. into Co-pending. By modifying the RRC connection state transitions and grant-free contention based uplink transmission operations as taught by Co-pending to explicitly include a timer value for 
Claims 1, 6, 7, 14, 19, 20, 29, 34, 35, 42, 49, 50, and 57-60 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 9, 15, and 17-20 of copending Application No. 16/582,995 (hereinafter “Co-pending-2”) in view of Jeon et al. (US PG Pub 2019/0052219). The mapping between the instant claims, copending claims, and Jeon is found below.
This is a provisional nonstatutory double patenting rejection.
As per claim 1, Co-pending-2 teaches a method for wireless communication at a user equipment (UE), comprising: 
receiving a connection release message, the connection release message including a resource indicator indicating that a set of resources are to be used for grant-free uplink transmissions by the UE while operating in a disconnected state [Co-pending-2, Claim 1, Limitation 1]; 
transitioning from a connected state to a disconnected state based at least in part on the connection release message [Co-pending-2, Claim 1, Limitation 2]; and 
performing, while operating in the disconnected state, the grant-free uplink transmissions using the set of resources [Co-pending-2, Claim 1, Limitation 3].
Co-pending-2 does not explicitly teach wherein the set of resources are released upon one or more conditions satisfying a threshold.
However, Jeon et al. teach wherein the set of resources are released upon one or more conditions satisfying a threshold [Jeon, ¶ 0239, “The wireless device may execute an activation of radio resources indicated by the GF configuration for GF UL transmission, e.g., after or in response to the RRC message.  Prior to receiving the GF configuration, the wireless device may not be able to use the radio resources for GF UL transmission.  If a timer alignment timer expires, the wireless device may release the radio resources associated with the RRC GF configuration and the wireless device may not be able to transmit uplink transmissions via the radio resources associated with the RRC GF configuration”, Fig. 15 shows grant-free uplink transmissions by a wireless device (see also ¶ 0238). The GF configuration is received via RRC signaling (see also ¶ 0240), and the GF configuration includes a timer alignment timer value. When the timer alignment timer expires (or satisfies a threshold value), the GF uplink resources are released (see fig. 15).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the timer value as part of GF configuration as taught by Jeon et al. into Co-pending-2. By modifying the RRC connection state transitions and grant-free contention based uplink transmission operations as taught by Co-pending-2 to explicitly include a timer value for managing GF uplink resources as taught by Jeon et al., the benefits of reduced latency via later activating resources without a RACH procedure (see Jeon, ¶ 0239) are achieved.
As per claim 6, Co-pending-2 in view of Jeon et al. teach the method of claim 1. Co-pending-2 does not explicitly teach further comprising: determining that the set of resource are unused for a time period, wherein the set of resources are considered to have been released by the base station based at least in part on the determining.
However, Jeon et al. teach determining that the set of resource are unused for a time period, wherein the set of resources are considered to have been released by the base station based at least in part on the determining [Jeon, ¶ 0239, “The wireless device may execute an activation of radio resources indicated by the GF configuration for GF UL transmission, e.g., after or in response to the RRC message.  Prior to receiving the GF configuration, the wireless device may not be able to use the radio resources for GF UL transmission.  If a timer alignment timer expires, the wireless device may release the radio resources associated with the RRC GF configuration and the wireless device may not be able to transmit uplink transmissions via the radio resources associated with the RRC GF configuration”, Fig. 15 shows grant-free uplink transmissions by a wireless device (see also ¶ 0238). The GF configuration is received via RRC signaling (see also ¶ 0240), and the GF configuration includes a timer alignment timer value. When the timer alignment timer expires (or satisfies a threshold value), the GF uplink resources are released (see fig. 15).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the timer value as part of GF configuration as taught by Jeon et al. into Co-pending-2. By modifying the RRC connection state transitions and grant-free contention based uplink transmission operations as taught by Co-pending-2 to explicitly include a timer value for managing GF uplink resources as taught by Jeon et al., the benefits of reduced latency via later activating resources without a RACH procedure (see Jeon, ¶ 0239) are achieved.
As per claim 7, Co-pending-2 in view of Jeon et al. teach the method of claim 6. Co-pending-2 does not explicitly teach further comprising: receiving a signal from the base station configuring the time period.
However, Jeon et al. teach receiving a signal from the base station configuring the time period [Jeon, ¶ 0239, “The wireless device may execute an activation of radio resources indicated by the GF configuration for GF UL transmission, e.g., after or in response to the RRC message.  Prior to receiving the GF configuration, the wireless device may not be able to use the radio resources for GF UL transmission.  If a timer alignment timer expires, the wireless device may release the radio resources associated with the RRC GF configuration and the wireless device may not be able to transmit uplink transmissions via the radio resources associated with the RRC GF configuration”, Fig. 15 shows grant-free uplink transmissions by a wireless device (see also ¶ 0238). The GF configuration is received via RRC signaling (see also ¶ 0240), and the GF configuration includes a timer alignment timer value. When the timer alignment timer expires (or satisfies a threshold value), the GF uplink resources are released (see fig. 15).].

As per claim 14, Co-pending-2 teaches a method for wireless communication at a base station, comprising: 
configuring a set of resources for a user equipment (UE) to use for grant-free uplink transmissions while the UE is operating in a disconnected state [Co-pending-2, Claim 7, Limitation 1]; 
transmitting a connection release message that includes a resource indicator to the UE, the resource indicator indicating the set of resources configured for the UE, the connection release message transitioning the UE from a connected state to the disconnected state [Co-pending-2, Claim 7, Limitation 2]; and 
receiving, while the UE is operating in the disconnected state, the grant-free uplink transmissions from the UE using the set of resources configured for the UE [Co-pending-2, Claim 7, Limitation 3].
Co-pending-2 does not explicitly teach wherein the set of resources are released upon one or more conditions satisfying a threshold.
However, Jeon et al. teach wherein the set of resources are released upon one or more conditions satisfying a threshold [Jeon, ¶ 0239, “The wireless device may execute an activation of radio resources indicated by the GF configuration for GF UL transmission, e.g., after or in response to the RRC message.  Prior to receiving the GF configuration, the wireless device may not be able to use the radio resources for GF UL transmission.  If a timer alignment timer expires, the wireless device may release the radio resources associated with the RRC GF configuration and the wireless device may not be able to transmit uplink transmissions via the radio resources associated with the RRC GF configuration”, Fig. 15 shows grant-free uplink transmissions by a wireless device (see also ¶ 0238). The GF configuration is received via RRC signaling (see also ¶ 0240), and the GF configuration includes a timer alignment timer value. When the timer alignment timer expires (or satisfies a threshold value), the GF uplink resources are released (see fig. 15).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the timer value as part of GF configuration as taught by Jeon et al. into Co-pending-2. By modifying the RRC connection state transitions and grant-free contention based uplink transmission operations as taught by Co-pending-2 to explicitly include a timer value for managing GF uplink resources as taught by Jeon et al., the benefits of reduced latency via later activating resources without a RACH procedure (see Jeon, ¶ 0239) are achieved.
As per claim 19, Co-pending-2 in view of Jeon et al. teach the method of claim 14. Co-pending-2 does not explicitly teach further comprising: determining that the set of resource are unused for a time period; and releasing the set of resources based at least in part on the determining.
However, Jeon et al. teach determining that the set of resource are unused for a time period; and releasing the set of resources based at least in part on the determining [Jeon, ¶ 0239, “The wireless device may execute an activation of radio resources indicated by the GF configuration for GF UL transmission, e.g., after or in response to the RRC message.  Prior to receiving the GF configuration, the wireless device may not be able to use the radio resources for GF UL transmission.  If a timer alignment timer expires, the wireless device may release the radio resources associated with the RRC GF configuration and the wireless device may not be able to transmit uplink transmissions via the radio resources associated with the RRC GF configuration”, Fig. 15 shows grant-free uplink transmissions by a wireless device (see also ¶ 0238). The GF configuration is received via RRC signaling (see also ¶ 0240), and the GF configuration includes a timer alignment timer value. When the timer alignment timer expires (or satisfies a threshold value), the GF uplink resources are released (see fig. 15).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the timer value as part of GF configuration as taught by Jeon et al. into Co-pending-2. By modifying the RRC connection state transitions and grant-free contention based uplink transmission operations as taught by Co-pending-2 to explicitly include a timer value for managing GF uplink resources as taught by Jeon et al., the benefits of reduced latency via later activating resources without a RACH procedure (see Jeon, ¶ 0239) are achieved.
As per claim 20, Co-pending-2 in view of Jeon et al. teach the method of claim 19. Co-pending-2 does not explicitly teach further comprising: transmitting a signal to the UE configuring the time period.
However, Jeon et al. teach transmitting a signal to the UE configuring the time period [Jeon, ¶ 0239, “The wireless device may execute an activation of radio resources indicated by the GF configuration for GF UL transmission, e.g., after or in response to the RRC message.  Prior to receiving the GF configuration, the wireless device may not be able to use the radio resources for GF UL transmission.  If a timer alignment timer expires, the wireless device may release the radio resources associated with the RRC GF configuration and the wireless device may not be able to transmit uplink transmissions via the radio resources associated with the RRC GF configuration”, Fig. 15 shows grant-free uplink transmissions by a wireless device (see also ¶ 0238). The GF configuration is received via RRC signaling (see also ¶ 0240), and the GF configuration includes a timer alignment timer value. When the timer alignment timer expires (or satisfies a threshold value), the GF uplink resources are released (see fig. 15).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the timer value as part of GF configuration as taught by Jeon et al. into Co-pending-2. By modifying the RRC connection state transitions and grant-free contention 
As per claim 29, Co-pending-2 teaches an apparatus for wireless communication at a user equipment (UE), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: 
receive a connection release message, the connection release message including a resource indicator indicating that a set of resources are to be used for grant-free uplink transmissions by the UE while operating in a disconnected state [Co-pending-2, Claim 9, Limitation 1]; 
transition from a connected state to a disconnected state based at least in part on the connection release message [Co-pending-2, Claim 9, Limitation 2]; and 
perform, while operating in the disconnected state, the grant-free uplink transmissions using the set of resources [Co-pending-2, Claim 9, Limitation 3].
Co-pending-2 does not explicitly teach wherein the set of resources are released upon one or more conditions satisfying a threshold.
However, Jeon et al. teach wherein the set of resources are released upon one or more conditions satisfying a threshold [Jeon, ¶ 0239, “The wireless device may execute an activation of radio resources indicated by the GF configuration for GF UL transmission, e.g., after or in response to the RRC message.  Prior to receiving the GF configuration, the wireless device may not be able to use the radio resources for GF UL transmission.  If a timer alignment timer expires, the wireless device may release the radio resources associated with the RRC GF configuration and the wireless device may not be able to transmit uplink transmissions via the radio resources associated with the RRC GF configuration”, Fig. 15 shows grant-free uplink transmissions by a wireless device (see also ¶ 0238). The GF configuration is received via RRC signaling (see also ¶ 0240), and the GF configuration includes a timer alignment timer value. When the timer alignment timer expires (or satisfies a threshold value), the GF uplink resources are released (see fig. 15).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the timer value as part of GF configuration as taught by Jeon et al. into Co-pending-2. By modifying the RRC connection state transitions and grant-free contention based uplink transmission operations as taught by Co-pending-2 to explicitly include a timer value for managing GF uplink resources as taught by Jeon et al., the benefits of reduced latency via later activating resources without a RACH procedure (see Jeon, ¶ 0239) are achieved.
As per claim 34, Co-pending-2 in view of Jeon et al. teach the apparatus of claim 29. Co-pending-2 does not explicitly teach wherein the instructions are further executable by the processor to cause the apparatus to: determine that the set of resource are unused for a time period, wherein the set of resources are considered to have been released by the base station based at least in part on the determining.
However, Jeon et al. teach determine that the set of resource are unused for a time period, wherein the set of resources are considered to have been released by the base station based at least in part on the determining [Jeon, ¶ 0239, “The wireless device may execute an activation of radio resources indicated by the GF configuration for GF UL transmission, e.g., after or in response to the RRC message.  Prior to receiving the GF configuration, the wireless device may not be able to use the radio resources for GF UL transmission.  If a timer alignment timer expires, the wireless device may release the radio resources associated with the RRC GF configuration and the wireless device may not be able to transmit uplink transmissions via the radio resources associated with the RRC GF configuration”, Fig. 15 shows grant-free uplink transmissions by a wireless device (see also ¶ 0238). The GF configuration is received via RRC signaling (see also ¶ 0240), and the GF configuration includes a timer alignment timer value. When the timer alignment timer expires (or satisfies a threshold value), the GF uplink resources are released (see fig. 15).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the timer value as part of GF configuration as taught by Jeon et al. into Co-pending-2. By modifying the RRC connection state transitions and grant-free contention based uplink transmission operations as taught by Co-pending-2 to explicitly include a timer value for managing GF uplink resources as taught by Jeon et al., the benefits of reduced latency via later activating resources without a RACH procedure (see Jeon, ¶ 0239) are achieved.
As per claim 35, Co-pending-2 in view of Jeon et al. teach the method of claim 34. Co-pending-2 does not explicitly teach wherein the instructions are further executable by the processor to cause the apparatus to: receive a signal from the base station configuring the time period.
However, Jeon et al. teach receive a signal from the base station configuring the time period [Jeon, ¶ 0239, “The wireless device may execute an activation of radio resources indicated by the GF configuration for GF UL transmission, e.g., after or in response to the RRC message.  Prior to receiving the GF configuration, the wireless device may not be able to use the radio resources for GF UL transmission.  If a timer alignment timer expires, the wireless device may release the radio resources associated with the RRC GF configuration and the wireless device may not be able to transmit uplink transmissions via the radio resources associated with the RRC GF configuration”, Fig. 15 shows grant-free uplink transmissions by a wireless device (see also ¶ 0238). The GF configuration is received via RRC signaling (see also ¶ 0240), and the GF configuration includes a timer alignment timer value. When the timer alignment timer expires (or satisfies a threshold value), the GF uplink resources are released (see fig. 15).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the timer value as part of GF configuration as taught by Jeon 
As per claim 42, Co-pending-2 teaches an apparatus for wireless communication at a base station, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: 
configure a set of resources for a user equipment (UE) to use for grant-free uplink transmissions while the UE is operating in a disconnected state [Co-pending-2, Claim 15, Limitation 1]; 
transmit a connection release message that includes a resource indicator to the UE, the resource indicator indicating the set of resources configured for the UE, the connection release message transitioning the UE from a connected state to the disconnected state [Co-pending-2, Claim 15, Limitation 1]; and 
receive, while the UE is operating in the disconnected state, the grant-free uplink transmissions from the UE using the set of resources configured for the UE [Co-pending-2, Claim 15, Limitation 1].
Co-pending-2 does not explicitly teach wherein the set of resources are released upon one or more conditions satisfying a threshold.
However, Jeon et al. teach wherein the set of resources are released upon one or more conditions satisfying a threshold [Jeon, ¶ 0239, “The wireless device may execute an activation of radio resources indicated by the GF configuration for GF UL transmission, e.g., after or in response to the RRC message.  Prior to receiving the GF configuration, the wireless device may not be able to use the radio resources for GF UL transmission.  If a timer alignment timer expires, the wireless device may release the radio resources associated with the RRC GF configuration and the wireless device may not be able to transmit uplink transmissions via the radio resources associated with the RRC GF configuration”, Fig. 15 shows grant-free uplink transmissions by a wireless device (see also ¶ 0238). The GF configuration is received via RRC signaling (see also ¶ 0240), and the GF configuration includes a timer alignment timer value. When the timer alignment timer expires (or satisfies a threshold value), the GF uplink resources are released (see fig. 15).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the timer value as part of GF configuration as taught by Jeon et al. into Co-pending-2. By modifying the RRC connection state transitions and grant-free contention based uplink transmission operations as taught by Co-pending-2 to explicitly include a timer value for managing GF uplink resources as taught by Jeon et al., the benefits of reduced latency via later activating resources without a RACH procedure (see Jeon, ¶ 0239) are achieved.
As per claim 49, Co-pending-2 in view of Jeon et al. teach the apparatus of claim 42. Co-pending-2 does not explicitly teach wherein the instructions are further executable by the processor to cause the apparatus to: determine that the set of resource are unused for a threshold number of transmission occasions; and release the set of resources based at least in part on the determining.
However, Jeon et al. teach determine that the set of resource are unused for a threshold number of transmission occasions; and release the set of resources based at least in part on the determining [Jeon, ¶ 0239, “The wireless device may execute an activation of radio resources indicated by the GF configuration for GF UL transmission, e.g., after or in response to the RRC message.  Prior to receiving the GF configuration, the wireless device may not be able to use the radio resources for GF UL transmission.  If a timer alignment timer expires, the wireless device may release the radio resources associated with the RRC GF configuration and the wireless device may not be able to transmit uplink transmissions via the radio resources associated with the RRC GF configuration”, Fig. 15 shows grant-free uplink transmissions by a wireless device (see also ¶ 0238). The GF configuration is received via RRC signaling (see also ¶ 0240), and the GF configuration includes a timer alignment timer value. When the timer alignment timer expires (or satisfies a threshold value), the GF uplink resources are released (see fig. 15).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the timer value as part of GF configuration as taught by Jeon et al. into Co-pending-2. By modifying the RRC connection state transitions and grant-free contention based uplink transmission operations as taught by Co-pending-2 to explicitly include a timer value for managing GF uplink resources as taught by Jeon et al., the benefits of reduced latency via later activating resources without a RACH procedure (see Jeon, ¶ 0239) are achieved.
As per claim 50, Co-pending-2 in view of Jeon et al. teach the method of claim 49. Co-pending-2 does not explicitly teach wherein the instructions are further executable by the processor to cause the apparatus to: transmit a signal to the UE configuring the threshold number of transmission occasions.
However, Jeon et al. teach transmit a signal to the UE configuring the threshold number of transmission occasions [Jeon, ¶ 0239, “The wireless device may execute an activation of radio resources indicated by the GF configuration for GF UL transmission, e.g., after or in response to the RRC message.  Prior to receiving the GF configuration, the wireless device may not be able to use the radio resources for GF UL transmission.  If a timer alignment timer expires, the wireless device may release the radio resources associated with the RRC GF configuration and the wireless device may not be able to transmit uplink transmissions via the radio resources associated with the RRC GF configuration”, Fig. 15 shows grant-free uplink transmissions by a wireless device (see also ¶ 0238). The GF configuration is received via RRC signaling (see also ¶ 0240), and the GF configuration includes a timer alignment timer value. When the timer alignment timer expires (or satisfies a threshold value), the GF uplink resources are released (see fig. 15).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the timer value as part of GF configuration as taught by Jeon 
As per claim 57, Co-pending-2 teaches an apparatus for wireless communication at a user equipment (UE), comprising: 
means for receiving a connection release message, the connection release message including a resource indicator indicating that a set of resources are to be used for grant-free uplink transmissions by the UE while operating in a disconnected state [Co-pending-2, Claim 17, Limitation 1]; 
means for transitioning from a connected state to a disconnected state based at least in part on the connection release message [Co-pending-2, Claim 17, Limitation 2]; and 
means for performing, while operating in the disconnected state, the grant-free uplink transmissions using the set of resources [Co-pending-2, Claim 17, Limitation 3].
Co-pending-2 does not explicitly teach wherein the set of resources are released upon one or more conditions satisfying a threshold.
However, Jeon et al. teach wherein the set of resources are released upon one or more conditions satisfying a threshold [Jeon, ¶ 0239, “The wireless device may execute an activation of radio resources indicated by the GF configuration for GF UL transmission, e.g., after or in response to the RRC message.  Prior to receiving the GF configuration, the wireless device may not be able to use the radio resources for GF UL transmission.  If a timer alignment timer expires, the wireless device may release the radio resources associated with the RRC GF configuration and the wireless device may not be able to transmit uplink transmissions via the radio resources associated with the RRC GF configuration”, Fig. 15 shows grant-free uplink transmissions by a wireless device (see also ¶ 0238). The GF configuration is received via RRC signaling (see also ¶ 0240), and the GF configuration includes a timer alignment timer value. When the timer alignment timer expires (or satisfies a threshold value), the GF uplink resources are released (see fig. 15).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the timer value as part of GF configuration as taught by Jeon et al. into Co-pending-2. By modifying the RRC connection state transitions and grant-free contention based uplink transmission operations as taught by Co-pending-2 to explicitly include a timer value for managing GF uplink resources as taught by Jeon et al., the benefits of reduced latency via later activating resources without a RACH procedure (see Jeon, ¶ 0239) are achieved.
As per claim 58, Co-pending-2 teaches an apparatus for wireless communication at a base station, comprising: 
means for configuring a set of resources for a user equipment (UE) to use for grant-free uplink transmissions while the UE is operating in a disconnected state [Co-pending-2, Claim 18, Limitation 1]; 
means for transmitting a connection release message that includes a resource indicator to the UE, the resource indicator indicating the set of resources configured for the UE, the connection release message transitioning the UE from a connected state to the disconnected state [Co-pending-2, Claim 18, Limitation 2]; and 
means for receiving, while the UE is operating in the disconnected state, the grant-free uplink transmissions from the UE using the set of resources configured for the UE [Co-pending-2, Claim 18,, Limitation 3].
	Co-pending-2 does not explicitly teach wherein the set of resources are released upon one or more conditions satisfying a threshold.
However, Jeon et al. teach wherein the set of resources are released upon one or more conditions satisfying a threshold [Jeon, ¶ 0239, “The wireless device may execute an activation of radio resources indicated by the GF configuration for GF UL transmission, e.g., after or in response to the RRC message.  Prior to receiving the GF configuration, the wireless device may not be able to use the radio resources for GF UL transmission.  If a timer alignment timer expires, the wireless device may release the radio resources associated with the RRC GF configuration and the wireless device may not be able to transmit uplink transmissions via the radio resources associated with the RRC GF configuration”, Fig. 15 shows grant-free uplink transmissions by a wireless device (see also ¶ 0238). The GF configuration is received via RRC signaling (see also ¶ 0240), and the GF configuration includes a timer alignment timer value. When the timer alignment timer expires (or satisfies a threshold value), the GF uplink resources are released (see fig. 15).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the timer value as part of GF configuration as taught by Jeon et al. into Co-pending-2. By modifying the RRC connection state transitions and grant-free contention based uplink transmission operations as taught by Co-pending-2 to explicitly include a timer value for managing GF uplink resources as taught by Jeon et al., the benefits of reduced latency via later activating resources without a RACH procedure (see Jeon, ¶ 0239) are achieved.
As per claim 59, Co-pending-2 teaches a non-transitory computer-readable medium storing code for wireless communication at a user equipment (UE), the code comprising instructions executable by a processor to: 
receive a connection release message, the connection release message including a resource indicator indicating that a set of resources are to be used for grant-free uplink transmissions by the UE while operating in a disconnected state [Co-pending-2, Claim 19, Limitation 1]; 
transition from a connected state to a disconnected state based at least in part on the connection release message [Co-pending-2, Claim 19, Limitation 2]; and 
perform, while operating in the disconnected state, the grant-free uplink transmissions using the set of resources [Co-pending-2, Claim 19, Limitation 3].

However, Jeon et al. teach wherein the set of resources are released upon one or more conditions satisfying a threshold [Jeon, ¶ 0239, “The wireless device may execute an activation of radio resources indicated by the GF configuration for GF UL transmission, e.g., after or in response to the RRC message.  Prior to receiving the GF configuration, the wireless device may not be able to use the radio resources for GF UL transmission.  If a timer alignment timer expires, the wireless device may release the radio resources associated with the RRC GF configuration and the wireless device may not be able to transmit uplink transmissions via the radio resources associated with the RRC GF configuration”, Fig. 15 shows grant-free uplink transmissions by a wireless device (see also ¶ 0238). The GF configuration is received via RRC signaling (see also ¶ 0240), and the GF configuration includes a timer alignment timer value. When the timer alignment timer expires (or satisfies a threshold value), the GF uplink resources are released (see fig. 15).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the timer value as part of GF configuration as taught by Jeon et al. into Co-pending-2. By modifying the RRC connection state transitions and grant-free contention based uplink transmission operations as taught by Co-pending-2 to explicitly include a timer value for managing GF uplink resources as taught by Jeon et al., the benefits of reduced latency via later activating resources without a RACH procedure (see Jeon, ¶ 0239) are achieved.
As per claim 60, Co-pending-2 teaches a non-transitory computer-readable medium storing code for wireless communication at a base station, the code comprising instructions executable by a processor to: 
configure a set of resources for a user equipment (UE) to use for grant-free uplink transmissions while the UE is operating in a disconnected state [Co-pending-2, Claim 20, Limitation 1]; 
[Co-pending-2, Claim 20, Limitation 2]; and 
receive, while the UE is operating in the disconnected state, the grant-free uplink transmissions from the UE using the set of resources configured for the UE [Co-pending-2, Claim 20, Limitation 3].
	Co-pending-2 does not explicitly teach wherein the set of resources are released upon one or more conditions satisfying a threshold.
However, Jeon et al. teach wherein the set of resources are released upon one or more conditions satisfying a threshold [Jeon, ¶ 0239, “The wireless device may execute an activation of radio resources indicated by the GF configuration for GF UL transmission, e.g., after or in response to the RRC message.  Prior to receiving the GF configuration, the wireless device may not be able to use the radio resources for GF UL transmission.  If a timer alignment timer expires, the wireless device may release the radio resources associated with the RRC GF configuration and the wireless device may not be able to transmit uplink transmissions via the radio resources associated with the RRC GF configuration”, Fig. 15 shows grant-free uplink transmissions by a wireless device (see also ¶ 0238). The GF configuration is received via RRC signaling (see also ¶ 0240), and the GF configuration includes a timer alignment timer value. When the timer alignment timer expires (or satisfies a threshold value), the GF uplink resources are released (see fig. 15).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the timer value as part of GF configuration as taught by Jeon et al. into Co-pending-2. By modifying the RRC connection state transitions and grant-free contention based uplink transmission operations as taught by Co-pending-2 to explicitly include a timer value for 
Claims 1, 6, 7, 14, 19, 20, 29, 34, 35, 42, 49, 50, and 57-60 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 11, 14, and 21-24 of copending Application No. 16/583,016 (hereinafter “Co-pending-3”) in view of Jeon et al. (US PG Pub 2019/0052219). The mapping between the instant claims, copending claims, and Jeon is found below.
This is a provisional nonstatutory double patenting rejection.
As per claim 1, Co-pending-3 teaches a method for wireless communication at a user equipment (UE), comprising: 
receiving a connection release message, the connection release message including a resource indicator indicating that a set of resources are to be used for grant-free uplink transmissions by the UE while operating in a disconnected state [Co-pending-3, Claim 1, Limitation 1]; 
transitioning from a connected state to a disconnected state based at least in part on the connection release message [Co-pending-3, Claim 1, Limitation 2]; and 
performing, while operating in the disconnected state, the grant-free uplink transmissions using the set of resources [Co-pending-3, Claim 1, Limitation 3].
Co-pending-3 does not explicitly teach wherein the set of resources are released upon one or more conditions satisfying a threshold.
However, Jeon et al. teach wherein the set of resources are released upon one or more conditions satisfying a threshold [Jeon, ¶ 0239, “The wireless device may execute an activation of radio resources indicated by the GF configuration for GF UL transmission, e.g., after or in response to the RRC message.  Prior to receiving the GF configuration, the wireless device may not be able to use the radio resources for GF UL transmission.  If a timer alignment timer expires, the wireless device may release the radio resources associated with the RRC GF configuration and the wireless device may not be able to transmit uplink transmissions via the radio resources associated with the RRC GF configuration”, Fig. 15 shows grant-free uplink transmissions by a wireless device (see also ¶ 0238). The GF configuration is received via RRC signaling (see also ¶ 0240), and the GF configuration includes a timer alignment timer value. When the timer alignment timer expires (or satisfies a threshold value), the GF uplink resources are released (see fig. 15).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the timer value as part of GF configuration as taught by Jeon et al. into Co-pending-3. By modifying the RRC connection state transitions and grant-free contention based uplink transmission operations as taught by Co-pending-3 to explicitly include a timer value for managing GF uplink resources as taught by Jeon et al., the benefits of reduced latency via later activating resources without a RACH procedure (see Jeon, ¶ 0239) are achieved.
As per claim 6, Co-pending-3 in view of Jeon et al. teach the method of claim 1. Co-pending-3 does not explicitly teach further comprising: determining that the set of resource are unused for a time period, wherein the set of resources are considered to have been released by the base station based at least in part on the determining.
However, Jeon et al. teach determining that the set of resource are unused for a time period, wherein the set of resources are considered to have been released by the base station based at least in part on the determining [Jeon, ¶ 0239, “The wireless device may execute an activation of radio resources indicated by the GF configuration for GF UL transmission, e.g., after or in response to the RRC message.  Prior to receiving the GF configuration, the wireless device may not be able to use the radio resources for GF UL transmission.  If a timer alignment timer expires, the wireless device may release the radio resources associated with the RRC GF configuration and the wireless device may not be able to transmit uplink transmissions via the radio resources associated with the RRC GF configuration”, Fig. 15 shows grant-free uplink transmissions by a wireless device (see also ¶ 0238). The GF configuration is received via RRC signaling (see also ¶ 0240), and the GF configuration includes a timer alignment timer value. When the timer alignment timer expires (or satisfies a threshold value), the GF uplink resources are released (see fig. 15).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the timer value as part of GF configuration as taught by Jeon et al. into Co-pending-3. By modifying the RRC connection state transitions and grant-free contention based uplink transmission operations as taught by Co-pending-3 to explicitly include a timer value for managing GF uplink resources as taught by Jeon et al., the benefits of reduced latency via later activating resources without a RACH procedure (see Jeon, ¶ 0239) are achieved.
As per claim 7, Co-pending-3 in view of Jeon et al. teach the method of claim 6. Co-pending-3 does not explicitly teach further comprising: receiving a signal from the base station configuring the time period.
However, Jeon et al. teach receiving a signal from the base station configuring the time period [Jeon, ¶ 0239, “The wireless device may execute an activation of radio resources indicated by the GF configuration for GF UL transmission, e.g., after or in response to the RRC message.  Prior to receiving the GF configuration, the wireless device may not be able to use the radio resources for GF UL transmission.  If a timer alignment timer expires, the wireless device may release the radio resources associated with the RRC GF configuration and the wireless device may not be able to transmit uplink transmissions via the radio resources associated with the RRC GF configuration”, Fig. 15 shows grant-free uplink transmissions by a wireless device (see also ¶ 0238). The GF configuration is received via RRC signaling (see also ¶ 0240), and the GF configuration includes a timer alignment timer value. When the timer alignment timer expires (or satisfies a threshold value), the GF uplink resources are released (see fig. 15).].

As per claim 14, Co-pending-3 teaches a method for wireless communication at a base station, comprising: 
configuring a set of resources for a user equipment (UE) to use for grant-free uplink transmissions while the UE is operating in a disconnected state [Co-pending-3, Claim 4, Limitation 1]; 
transmitting a connection release message that includes a resource indicator to the UE, the resource indicator indicating the set of resources configured for the UE, the connection release message transitioning the UE from a connected state to the disconnected state [Co-pending-3, Claim 4, Limitation 2]; and 
receiving, while the UE is operating in the disconnected state, the grant-free uplink transmissions from the UE using the set of resources configured for the UE [Co-pending-3, Claim 4, Limitation 3].
Co-pending-3 does not explicitly teach wherein the set of resources are released upon one or more conditions satisfying a threshold.
However, Jeon et al. teach wherein the set of resources are released upon one or more conditions satisfying a threshold [Jeon, ¶ 0239, “The wireless device may execute an activation of radio resources indicated by the GF configuration for GF UL transmission, e.g., after or in response to the RRC message.  Prior to receiving the GF configuration, the wireless device may not be able to use the radio resources for GF UL transmission.  If a timer alignment timer expires, the wireless device may release the radio resources associated with the RRC GF configuration and the wireless device may not be able to transmit uplink transmissions via the radio resources associated with the RRC GF configuration”, Fig. 15 shows grant-free uplink transmissions by a wireless device (see also ¶ 0238). The GF configuration is received via RRC signaling (see also ¶ 0240), and the GF configuration includes a timer alignment timer value. When the timer alignment timer expires (or satisfies a threshold value), the GF uplink resources are released (see fig. 15).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the timer value as part of GF configuration as taught by Jeon et al. into Co-pending-3. By modifying the RRC connection state transitions and grant-free contention based uplink transmission operations as taught by Co-pending-3 to explicitly include a timer value for managing GF uplink resources as taught by Jeon et al., the benefits of reduced latency via later activating resources without a RACH procedure (see Jeon, ¶ 0239) are achieved.
As per claim 19, Co-pending-3 in view of Jeon et al. teach the method of claim 14. Co-pending-3 does not explicitly teach further comprising: determining that the set of resource are unused for a time period; and releasing the set of resources based at least in part on the determining.
However, Jeon et al. teach determining that the set of resource are unused for a time period; and releasing the set of resources based at least in part on the determining [Jeon, ¶ 0239, “The wireless device may execute an activation of radio resources indicated by the GF configuration for GF UL transmission, e.g., after or in response to the RRC message.  Prior to receiving the GF configuration, the wireless device may not be able to use the radio resources for GF UL transmission.  If a timer alignment timer expires, the wireless device may release the radio resources associated with the RRC GF configuration and the wireless device may not be able to transmit uplink transmissions via the radio resources associated with the RRC GF configuration”, Fig. 15 shows grant-free uplink transmissions by a wireless device (see also ¶ 0238). The GF configuration is received via RRC signaling (see also ¶ 0240), and the GF configuration includes a timer alignment timer value. When the timer alignment timer expires (or satisfies a threshold value), the GF uplink resources are released (see fig. 15).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the timer value as part of GF configuration as taught by Jeon et al. into Co-pending-3. By modifying the RRC connection state transitions and grant-free contention based uplink transmission operations as taught by Co-pending-3 to explicitly include a timer value for managing GF uplink resources as taught by Jeon et al., the benefits of reduced latency via later activating resources without a RACH procedure (see Jeon, ¶ 0239) are achieved.
As per claim 20, Co-pending-3 in view of Jeon et al. teach the method of claim 19. Co-pending-3 does not explicitly teach further comprising: transmitting a signal to the UE configuring the time period.
However, Jeon et al. teach transmitting a signal to the UE configuring the time period [Jeon, ¶ 0239, “The wireless device may execute an activation of radio resources indicated by the GF configuration for GF UL transmission, e.g., after or in response to the RRC message.  Prior to receiving the GF configuration, the wireless device may not be able to use the radio resources for GF UL transmission.  If a timer alignment timer expires, the wireless device may release the radio resources associated with the RRC GF configuration and the wireless device may not be able to transmit uplink transmissions via the radio resources associated with the RRC GF configuration”, Fig. 15 shows grant-free uplink transmissions by a wireless device (see also ¶ 0238). The GF configuration is received via RRC signaling (see also ¶ 0240), and the GF configuration includes a timer alignment timer value. When the timer alignment timer expires (or satisfies a threshold value), the GF uplink resources are released (see fig. 15).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the timer value as part of GF configuration as taught by Jeon et al. into Co-pending-3. By modifying the RRC connection state transitions and grant-free contention 
As per claim 29, Co-pending-3 teaches an apparatus for wireless communication at a user equipment (UE), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: 
receive a connection release message, the connection release message including a resource indicator indicating that a set of resources are to be used for grant-free uplink transmissions by the UE while operating in a disconnected state [Co-pending-3, Claim 11, Limitation 1]; 
transition from a connected state to a disconnected state based at least in part on the connection release message [Co-pending-3, Claim 11, Limitation 2]; and 
perform, while operating in the disconnected state, the grant-free uplink transmissions using the set of resources [Co-pending-3, Claim 11, Limitation 3].
Co-pending-3 does not explicitly teach wherein the set of resources are released upon one or more conditions satisfying a threshold.
However, Jeon et al. teach wherein the set of resources are released upon one or more conditions satisfying a threshold [Jeon, ¶ 0239, “The wireless device may execute an activation of radio resources indicated by the GF configuration for GF UL transmission, e.g., after or in response to the RRC message.  Prior to receiving the GF configuration, the wireless device may not be able to use the radio resources for GF UL transmission.  If a timer alignment timer expires, the wireless device may release the radio resources associated with the RRC GF configuration and the wireless device may not be able to transmit uplink transmissions via the radio resources associated with the RRC GF configuration”, Fig. 15 shows grant-free uplink transmissions by a wireless device (see also ¶ 0238). The GF configuration is received via RRC signaling (see also ¶ 0240), and the GF configuration includes a timer alignment timer value. When the timer alignment timer expires (or satisfies a threshold value), the GF uplink resources are released (see fig. 15).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the timer value as part of GF configuration as taught by Jeon et al. into Co-pending-3. By modifying the RRC connection state transitions and grant-free contention based uplink transmission operations as taught by Co-pending-3 to explicitly include a timer value for managing GF uplink resources as taught by Jeon et al., the benefits of reduced latency via later activating resources without a RACH procedure (see Jeon, ¶ 0239) are achieved.
As per claim 34, Co-pending-3 in view of Jeon et al. teach the apparatus of claim 29. Co-pending-3 does not explicitly teach wherein the instructions are further executable by the processor to cause the apparatus to: determine that the set of resource are unused for a time period, wherein the set of resources are considered to have been released by the base station based at least in part on the determining.
However, Jeon et al. teach determine that the set of resource are unused for a time period, wherein the set of resources are considered to have been released by the base station based at least in part on the determining [Jeon, ¶ 0239, “The wireless device may execute an activation of radio resources indicated by the GF configuration for GF UL transmission, e.g., after or in response to the RRC message.  Prior to receiving the GF configuration, the wireless device may not be able to use the radio resources for GF UL transmission.  If a timer alignment timer expires, the wireless device may release the radio resources associated with the RRC GF configuration and the wireless device may not be able to transmit uplink transmissions via the radio resources associated with the RRC GF configuration”, Fig. 15 shows grant-free uplink transmissions by a wireless device (see also ¶ 0238). The GF configuration is received via RRC signaling (see also ¶ 0240), and the GF configuration includes a timer alignment timer value. When the timer alignment timer expires (or satisfies a threshold value), the GF uplink resources are released (see fig. 15).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the timer value as part of GF configuration as taught by Jeon et al. into Co-pending-3. By modifying the RRC connection state transitions and grant-free contention based uplink transmission operations as taught by Co-pending-3 to explicitly include a timer value for managing GF uplink resources as taught by Jeon et al., the benefits of reduced latency via later activating resources without a RACH procedure (see Jeon, ¶ 0239) are achieved.
As per claim 35, Co-pending-3 in view of Jeon et al. teach the method of claim 34. Co-pending-3 does not explicitly teach wherein the instructions are further executable by the processor to cause the apparatus to: receive a signal from the base station configuring the time period.
However, Jeon et al. teach receive a signal from the base station configuring the time period [Jeon, ¶ 0239, “The wireless device may execute an activation of radio resources indicated by the GF configuration for GF UL transmission, e.g., after or in response to the RRC message.  Prior to receiving the GF configuration, the wireless device may not be able to use the radio resources for GF UL transmission.  If a timer alignment timer expires, the wireless device may release the radio resources associated with the RRC GF configuration and the wireless device may not be able to transmit uplink transmissions via the radio resources associated with the RRC GF configuration”, Fig. 15 shows grant-free uplink transmissions by a wireless device (see also ¶ 0238). The GF configuration is received via RRC signaling (see also ¶ 0240), and the GF configuration includes a timer alignment timer value. When the timer alignment timer expires (or satisfies a threshold value), the GF uplink resources are released (see fig. 15).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the timer value as part of GF configuration as taught by Jeon 
As per claim 42, Co-pending-3 teaches an apparatus for wireless communication at a base station, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: 
configure a set of resources for a user equipment (UE) to use for grant-free uplink transmissions while the UE is operating in a disconnected state [Co-pending-3, Claim 14, Limitation 1]; 
transmit a connection release message that includes a resource indicator to the UE, the resource indicator indicating the set of resources configured for the UE, the connection release message transitioning the UE from a connected state to the disconnected state [Co-pending-3, Claim 14, Limitation 1]; and 
receive, while the UE is operating in the disconnected state, the grant-free uplink transmissions from the UE using the set of resources configured for the UE [Co-pending-3, Claim 14, Limitation 1].
Co-pending-3 does not explicitly teach wherein the set of resources are released upon one or more conditions satisfying a threshold.
However, Jeon et al. teach wherein the set of resources are released upon one or more conditions satisfying a threshold [Jeon, ¶ 0239, “The wireless device may execute an activation of radio resources indicated by the GF configuration for GF UL transmission, e.g., after or in response to the RRC message.  Prior to receiving the GF configuration, the wireless device may not be able to use the radio resources for GF UL transmission.  If a timer alignment timer expires, the wireless device may release the radio resources associated with the RRC GF configuration and the wireless device may not be able to transmit uplink transmissions via the radio resources associated with the RRC GF configuration”, Fig. 15 shows grant-free uplink transmissions by a wireless device (see also ¶ 0238). The GF configuration is received via RRC signaling (see also ¶ 0240), and the GF configuration includes a timer alignment timer value. When the timer alignment timer expires (or satisfies a threshold value), the GF uplink resources are released (see fig. 15).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the timer value as part of GF configuration as taught by Jeon et al. into Co-pending-3. By modifying the RRC connection state transitions and grant-free contention based uplink transmission operations as taught by Co-pending-3 to explicitly include a timer value for managing GF uplink resources as taught by Jeon et al., the benefits of reduced latency via later activating resources without a RACH procedure (see Jeon, ¶ 0239) are achieved.
As per claim 49, Co-pending-3 in view of Jeon et al. teach the apparatus of claim 42. Co-pending-3 does not explicitly teach wherein the instructions are further executable by the processor to cause the apparatus to: determine that the set of resource are unused for a threshold number of transmission occasions; and release the set of resources based at least in part on the determining.
However, Jeon et al. teach determine that the set of resource are unused for a threshold number of transmission occasions; and release the set of resources based at least in part on the determining [Jeon, ¶ 0239, “The wireless device may execute an activation of radio resources indicated by the GF configuration for GF UL transmission, e.g., after or in response to the RRC message.  Prior to receiving the GF configuration, the wireless device may not be able to use the radio resources for GF UL transmission.  If a timer alignment timer expires, the wireless device may release the radio resources associated with the RRC GF configuration and the wireless device may not be able to transmit uplink transmissions via the radio resources associated with the RRC GF configuration”, Fig. 15 shows grant-free uplink transmissions by a wireless device (see also ¶ 0238). The GF configuration is received via RRC signaling (see also ¶ 0240), and the GF configuration includes a timer alignment timer value. When the timer alignment timer expires (or satisfies a threshold value), the GF uplink resources are released (see fig. 15).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the timer value as part of GF configuration as taught by Jeon et al. into Co-pending-3. By modifying the RRC connection state transitions and grant-free contention based uplink transmission operations as taught by Co-pending-3 to explicitly include a timer value for managing GF uplink resources as taught by Jeon et al., the benefits of reduced latency via later activating resources without a RACH procedure (see Jeon, ¶ 0239) are achieved.
As per claim 50, Co-pending-3 in view of Jeon et al. teach the method of claim 49. Co-pending-3 does not explicitly teach wherein the instructions are further executable by the processor to cause the apparatus to: transmit a signal to the UE configuring the threshold number of transmission occasions.
However, Jeon et al. teach transmit a signal to the UE configuring the threshold number of transmission occasions [Jeon, ¶ 0239, “The wireless device may execute an activation of radio resources indicated by the GF configuration for GF UL transmission, e.g., after or in response to the RRC message.  Prior to receiving the GF configuration, the wireless device may not be able to use the radio resources for GF UL transmission.  If a timer alignment timer expires, the wireless device may release the radio resources associated with the RRC GF configuration and the wireless device may not be able to transmit uplink transmissions via the radio resources associated with the RRC GF configuration”, Fig. 15 shows grant-free uplink transmissions by a wireless device (see also ¶ 0238). The GF configuration is received via RRC signaling (see also ¶ 0240), and the GF configuration includes a timer alignment timer value. When the timer alignment timer expires (or satisfies a threshold value), the GF uplink resources are released (see fig. 15).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the timer value as part of GF configuration as taught by Jeon 
As per claim 57, Co-pending-3 teaches an apparatus for wireless communication at a user equipment (UE), comprising: 
means for receiving a connection release message, the connection release message including a resource indicator indicating that a set of resources are to be used for grant-free uplink transmissions by the UE while operating in a disconnected state [Co-pending-3, Claim 21, Limitation 1]; 
means for transitioning from a connected state to a disconnected state based at least in part on the connection release message [Co-pending-3, Claim 21, Limitation 2]; and 
means for performing, while operating in the disconnected state, the grant-free uplink transmissions using the set of resources [Co-pending-3, Claim 21, Limitation 3].
Co-pending-3 does not explicitly teach wherein the set of resources are released upon one or more conditions satisfying a threshold.
However, Jeon et al. teach wherein the set of resources are released upon one or more conditions satisfying a threshold [Jeon, ¶ 0239, “The wireless device may execute an activation of radio resources indicated by the GF configuration for GF UL transmission, e.g., after or in response to the RRC message.  Prior to receiving the GF configuration, the wireless device may not be able to use the radio resources for GF UL transmission.  If a timer alignment timer expires, the wireless device may release the radio resources associated with the RRC GF configuration and the wireless device may not be able to transmit uplink transmissions via the radio resources associated with the RRC GF configuration”, Fig. 15 shows grant-free uplink transmissions by a wireless device (see also ¶ 0238). The GF configuration is received via RRC signaling (see also ¶ 0240), and the GF configuration includes a timer alignment timer value. When the timer alignment timer expires (or satisfies a threshold value), the GF uplink resources are released (see fig. 15).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the timer value as part of GF configuration as taught by Jeon et al. into Co-pending-3. By modifying the RRC connection state transitions and grant-free contention based uplink transmission operations as taught by Co-pending-3 to explicitly include a timer value for managing GF uplink resources as taught by Jeon et al., the benefits of reduced latency via later activating resources without a RACH procedure (see Jeon, ¶ 0239) are achieved.
As per claim 58, Co-pending-3 teaches an apparatus for wireless communication at a base station, comprising: 
means for configuring a set of resources for a user equipment (UE) to use for grant-free uplink transmissions while the UE is operating in a disconnected state [Co-pending-3, Claim 22, Limitation 1]; 
means for transmitting a connection release message that includes a resource indicator to the UE, the resource indicator indicating the set of resources configured for the UE, the connection release message transitioning the UE from a connected state to the disconnected state [Co-pending-3, Claim 22, Limitation 2]; and 
means for receiving, while the UE is operating in the disconnected state, the grant-free uplink transmissions from the UE using the set of resources configured for the UE [Co-pending-3, Claim 22, Limitation 3].
	Co-pending-3 does not explicitly teach wherein the set of resources are released upon one or more conditions satisfying a threshold.
However, Jeon et al. teach wherein the set of resources are released upon one or more conditions satisfying a threshold [Jeon, ¶ 0239, “The wireless device may execute an activation of radio resources indicated by the GF configuration for GF UL transmission, e.g., after or in response to the RRC message.  Prior to receiving the GF configuration, the wireless device may not be able to use the radio resources for GF UL transmission.  If a timer alignment timer expires, the wireless device may release the radio resources associated with the RRC GF configuration and the wireless device may not be able to transmit uplink transmissions via the radio resources associated with the RRC GF configuration”, Fig. 15 shows grant-free uplink transmissions by a wireless device (see also ¶ 0238). The GF configuration is received via RRC signaling (see also ¶ 0240), and the GF configuration includes a timer alignment timer value. When the timer alignment timer expires (or satisfies a threshold value), the GF uplink resources are released (see fig. 15).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the timer value as part of GF configuration as taught by Jeon et al. into Co-pending-3. By modifying the RRC connection state transitions and grant-free contention based uplink transmission operations as taught by Co-pending-3 to explicitly include a timer value for managing GF uplink resources as taught by Jeon et al., the benefits of reduced latency via later activating resources without a RACH procedure (see Jeon, ¶ 0239) are achieved.
As per claim 59, Co-pending-3 teaches a non-transitory computer-readable medium storing code for wireless communication at a user equipment (UE), the code comprising instructions executable by a processor to: 
receive a connection release message, the connection release message including a resource indicator indicating that a set of resources are to be used for grant-free uplink transmissions by the UE while operating in a disconnected state [Co-pending-3, Claim 23, Limitation 1]; 
transition from a connected state to a disconnected state based at least in part on the connection release message [Co-pending-3, Claim 23, Limitation 2]; and 
perform, while operating in the disconnected state, the grant-free uplink transmissions using the set of resources [Co-pending-3, Claim 23, Limitation 3].

However, Jeon et al. teach wherein the set of resources are released upon one or more conditions satisfying a threshold [Jeon, ¶ 0239, “The wireless device may execute an activation of radio resources indicated by the GF configuration for GF UL transmission, e.g., after or in response to the RRC message.  Prior to receiving the GF configuration, the wireless device may not be able to use the radio resources for GF UL transmission.  If a timer alignment timer expires, the wireless device may release the radio resources associated with the RRC GF configuration and the wireless device may not be able to transmit uplink transmissions via the radio resources associated with the RRC GF configuration”, Fig. 15 shows grant-free uplink transmissions by a wireless device (see also ¶ 0238). The GF configuration is received via RRC signaling (see also ¶ 0240), and the GF configuration includes a timer alignment timer value. When the timer alignment timer expires (or satisfies a threshold value), the GF uplink resources are released (see fig. 15).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the timer value as part of GF configuration as taught by Jeon et al. into Co-pending-3. By modifying the RRC connection state transitions and grant-free contention based uplink transmission operations as taught by Co-pending-3 to explicitly include a timer value for managing GF uplink resources as taught by Jeon et al., the benefits of reduced latency via later activating resources without a RACH procedure (see Jeon, ¶ 0239) are achieved.
As per claim 60, Co-pending-3 teaches a non-transitory computer-readable medium storing code for wireless communication at a base station, the code comprising instructions executable by a processor to: 
configure a set of resources for a user equipment (UE) to use for grant-free uplink transmissions while the UE is operating in a disconnected state [Co-pending-3, Claim 24, Limitation 1]; 
[Co-pending-3, Claim 24, Limitation 2]; and 
receive, while the UE is operating in the disconnected state, the grant-free uplink transmissions from the UE using the set of resources configured for the UE [Co-pending-3, Claim 24, Limitation 3].
	Co-pending-3 does not explicitly teach wherein the set of resources are released upon one or more conditions satisfying a threshold.
However, Jeon et al. teach wherein the set of resources are released upon one or more conditions satisfying a threshold [Jeon, ¶ 0239, “The wireless device may execute an activation of radio resources indicated by the GF configuration for GF UL transmission, e.g., after or in response to the RRC message.  Prior to receiving the GF configuration, the wireless device may not be able to use the radio resources for GF UL transmission.  If a timer alignment timer expires, the wireless device may release the radio resources associated with the RRC GF configuration and the wireless device may not be able to transmit uplink transmissions via the radio resources associated with the RRC GF configuration”, Fig. 15 shows grant-free uplink transmissions by a wireless device (see also ¶ 0238). The GF configuration is received via RRC signaling (see also ¶ 0240), and the GF configuration includes a timer alignment timer value. When the timer alignment timer expires (or satisfies a threshold value), the GF uplink resources are released (see fig. 15).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the timer value as part of GF configuration as taught by Jeon et al. into Co-pending-3. By modifying the RRC connection state transitions and grant-free contention based uplink transmission operations as taught by Co-pending-3 to explicitly include a timer value for 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10, 14-20, 23, 29-35, 38, 42-48, 51, and 57-60 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PG Pub 2018/0234941) in view of Ryoo et al. (US PG Pub 2019/0166553) and Jeon et al. (US PG Pub 2019/0052219).
As per claim 1, Kim et al. teach a method for wireless communication at a user equipment (UE), comprising: 
…including a resource indicator indicating that a set of resources are to be used for grant-free uplink transmissions by the UE while operating in a disconnected state [Kim, ¶ 0123, “UE 1e-01 that supports GFCB uplink transmission receives SI including GFCB resource information from gNB 1e-03 at operation 1e-05.  The GFCB resource information includes a time pattern, a frequency resource, a transport format (MCS, etc.), a transport block size, an uplink power related information (power offset, etc.), a demodulation reference signal (DM-RS) pool (multiple DM-RS codes/patterns), and a timer 1 for state transition”, The eNB indicates (see fig. 1e, step 1e-05) grant-free contention based (GFCB, see ¶s 0115, 0121) resources that the UE may use while in an inactive state (see fig. 1D). The GFCB resources are indicated in step 1e-05 (see also ¶ 0121, fig. 1d, element 1d-30), and the UE transitions to an inactive state in 1e-10.]…
performing, while operating in the disconnected state, the grant-free uplink transmissions using the set of resources [Kim, ¶ 0123, “If the UE 1e-01 transitions to an inactive state according to a specific condition at operation 1e-10, and if uplink data is generated in the inactive state at operation 1e-15, the UE prepares to perform uplink transmission through the GFCB resources at operation 1e-20”, While in the inactive state, the UE prepares a GFCB (see steps 1e-15 and 1e-20). The UL GFCB is performed in step 1e-25 on particular resources (see ¶ 0121, fig. 1d, elements 1d-35, 1d-40, and 1d-45).]; 
Kim et al. do not explicitly teach receiving a connection release message, the connection release message… transitioning from a connected state to a disconnected state based at least in part on the connection release message…wherein the set of resources are released upon one or more conditions satisfying a threshold.
However, Ryoo et al. teach receiving a connection release message, the connection release message… transitioning from a connected state to a disconnected state based at least in part on the connection release message [Ryoo, ¶ 0066, “FIG. 4 is a diagram illustrating an example of RRC connection management for low power of a terminal Referring to FIG. 4, as a method for transitioning from an idle (or inactive) state to a connected state, grant-free...may be used as an RRC pre-configuration-based RRC connection access control operation after determination of whether to permit low-power preference or/and service delay”, A eNB sends an RRC connection release (inactivation) message (see message 410) to the UE. The RRC message includes access configuration information, which includes an option for grant-free access by the UE (see message 440). In response to receiving the RRC message, the UE enters an inactive state (see “RRC Inactive”).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the RRC signaling of Ryoo et al. into Kim et al. By modifying the RRC connection state transitions and grant-free contention based uplink transmission operations as taught by Kim et al. to explicitly include RRC state transition messaging for grant-free access as taught by Ryoo et al., the benefits of maintaining an effective low-power state of a terminal (see Ryoo, ¶s 0045, 0054, 0056, and 0060) are achieved.
In addition, Jeon et al. teach wherein the set of resources are released upon one or more conditions satisfying a threshold [Jeon, ¶ 0239, “The wireless device may execute an activation of radio resources indicated by the GF configuration for GF UL transmission, e.g., after or in response to the RRC message.  Prior to receiving the GF configuration, the wireless device may not be able to use the radio resources for GF UL transmission.  If a timer alignment timer expires, the wireless device may release the radio resources associated with the RRC GF configuration and the wireless device may not be able to transmit uplink transmissions via the radio resources associated with the RRC GF configuration”, Fig. 15 shows grant-free uplink transmissions by a wireless device (see also ¶ 0238). The GF configuration is received via RRC signaling (see also ¶ 0240), and the GF configuration includes a timer alignment timer value. When the timer alignment timer expires (or satisfies a threshold value), the GF uplink resources are released (see fig. 15).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the timer value as part of GF configuration as taught by Jeon et al. into Kim et al. By modifying the RRC connection state transitions and grant-free contention based uplink transmission operations as taught by Kim et al. to explicitly include a timer value for managing GF uplink resources as taught by Jeon et al., the benefits of reduced latency via later activating resources without a RACH procedure (see Jeon, ¶ 0239) are achieved.
As per claim 2, Kim et al. in view of Ryoo et al. and Jeon et al. teach the method of claim 1. Kim et al. also teach further comprising: determining that the resource indicator in the…message indicates information associated with the set of resources [Kim, ¶ 0123, “UE 1e-01 that supports GFCB uplink transmission receives SI including GFCB resource information from gNB 1e-03 at operation 1e-05.  The GFCB resource information includes a time pattern, a frequency resource, a transport format (MCS, etc.), a transport block size, an uplink power related information (power offset, etc.), a demodulation reference signal (DM-RS) pool (multiple DM-RS codes/patterns), and a timer 1 for state transition”, The eNB indicates (see fig. 1e, step 1e-05) grant-free contention based (GFCB, see ¶s 0115, 0121) resources that the UE may use while in an inactive state (see fig. 1D). The GFCB resources are indicated in step 1e-05 (see also ¶ 0121, fig. 1d, element 1d-30), and the UE transitions to an inactive state in 1e-10.].
	Kim et al. do not teach the connection release message.
However, Ryoo et al. teach the connection release message [Ryoo, ¶ 0066, “FIG. 4 is a diagram illustrating an example of RRC connection management for low power of a terminal Referring to FIG. 4, as a method for transitioning from an idle (or inactive) state to a connected state, grant-free...may be used as an RRC pre-configuration-based RRC connection access control operation after determination of whether to permit low-power preference or/and service delay”, A eNB sends an RRC connection release (inactivation) message (see message 410) to the UE. The RRC message includes access configuration information, which includes an option for grant-free access by the UE (see message 440). In response to receiving the RRC message, the UE enters an inactive state (see “RRC Inactive”).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the RRC signaling of Ryoo et al. into Kim et al. By modifying the RRC connection state transitions and grant-free contention based uplink transmission operations as taught by Kim et al. to explicitly include RRC state transition messaging for grant-free access as taught by Ryoo et al., the benefits of maintaining an effective low-power state of a terminal (see Ryoo, ¶s 0045, 0054, 0056, and 0060) are achieved.
As per claim 3, Kim et al. in view of Ryoo et al. and Jeon et al. teach the method of claim 2. Kim et al. also teach while operating in the disconnected state [Kim, ¶ 0123, “If the UE 1e-01 transitions to an inactive state according to a specific condition at operation 1e-10, and if uplink data is generated in the inactive state at operation 1e-15, the UE prepares to perform uplink transmission through the GFCB resources at operation 1e-20”, While in the inactive state, the UE prepares a GFCB (see steps 1e-15 and 1e-20). The UL GFCB is performed in step 1e-25 on particular resources (see ¶ 0121, fig. 1d, elements 1d-35, 1d-40, and 1d-45).]. 

However, Jeon et al. teach releasing, based at least in part on the determining, the set of resources to use for grant-free uplink transmissions [Jeon, ¶ 0239, “The wireless device may execute an activation of radio resources indicated by the GF configuration for GF UL transmission, e.g., after or in response to the RRC message.  Prior to receiving the GF configuration, the wireless device may not be able to use the radio resources for GF UL transmission.  If a timer alignment timer expires, the wireless device may release the radio resources associated with the RRC GF configuration and the wireless device may not be able to transmit uplink transmissions via the radio resources associated with the RRC GF configuration”, Fig. 15 shows grant-free uplink transmissions by a wireless device (see also ¶ 0238). The GF configuration is received via RRC signaling (see also ¶ 0240), and the GF configuration includes a timer alignment timer value. When the timer alignment timer expires (or satisfies a threshold value), the GF uplink resources are released (see fig. 15).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the timer value as part of GF configuration as taught by Jeon et al. into Kim et al. By modifying the RRC connection state transitions and grant-free contention based uplink transmission operations as taught by Kim et al. to explicitly include a timer value for managing GF uplink resources as taught by Jeon et al., the benefits of reduced latency via later activating resources without a RACH procedure (see Jeon, ¶ 0239) are achieved.
As per claim 4, Kim et al. in view of Ryoo et al. and Jeon et al. teach the method of claim 1. Kim et al. also teach further comprising: determining that the resource indicator in the…message implicitly indicates information associated with the set of resources [Kim, ¶ 0123, “UE 1e-01 that supports GFCB uplink transmission receives SI including GFCB resource information from gNB 1e-03 at operation 1e-05.  The GFCB resource information includes a time pattern, a frequency resource, a transport format (MCS, etc.), a transport block size, an uplink power related information (power offset, etc.), a demodulation reference signal (DM-RS) pool (multiple DM-RS codes/patterns), and a timer 1 for state transition”, The eNB indicates (see fig. 1e, step 1e-05) grant-free contention based (GFCB, see ¶s 0115, 0121) resources that the UE may use while in an inactive state (see fig. 1D). The GFCB resources are indicated in step 1e-05 (see also ¶ 0121, fig. 1d, element 1d-30), and the UE transitions to an inactive state in 1e-10. The UE deduces information about the resources based on the GFCB information.].
	Kim et al. do not teach the connection release message.
However, Ryoo et al. teach the connection release message [Ryoo, ¶ 0066, “FIG. 4 is a diagram illustrating an example of RRC connection management for low power of a terminal Referring to FIG. 4, as a method for transitioning from an idle (or inactive) state to a connected state, grant-free...may be used as an RRC pre-configuration-based RRC connection access control operation after determination of whether to permit low-power preference or/and service delay”, A eNB sends an RRC connection release (inactivation) message (see message 410) to the UE. The RRC message includes access configuration information, which includes an option for grant-free access by the UE (see message 440). In response to receiving the RRC message, the UE enters an inactive state (see “RRC Inactive”).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the RRC signaling of Ryoo et al. into Kim et al. By modifying the RRC connection state transitions and grant-free contention based uplink transmission operations as taught by Kim et al. to explicitly include RRC state transition messaging for grant-free access as taught by Ryoo et al., the benefits of maintaining an effective low-power state of a terminal (see Ryoo, ¶s 0045, 0054, 0056, and 0060) are achieved.
As per claim 5, Kim et al. in view of Ryoo et al. and Jeon et al. teach the method of claim 4. Kim et al. also teach while operating in the disconnected state [Kim, ¶ 0123, “If the UE 1e-01 transitions to an inactive state according to a specific condition at operation 1e-10, and if uplink data is generated in the inactive state at operation 1e-15, the UE prepares to perform uplink transmission through the GFCB resources at operation 1e-20”, While in the inactive state, the UE prepares a GFCB (see steps 1e-15 and 1e-20). The UL GFCB is performed in step 1e-25 on particular resources (see ¶ 0121, fig. 1d, elements 1d-35, 1d-40, and 1d-45).]. 
Kim et al. do not explicitly teach releasing, based at least in part on the determining, the set of resources to use for grant-free uplink transmissions.
However, Jeon et al. teach releasing, based at least in part on the determining, the set of resources to use for grant-free uplink transmissions [Jeon, ¶ 0239, “The wireless device may execute an activation of radio resources indicated by the GF configuration for GF UL transmission, e.g., after or in response to the RRC message.  Prior to receiving the GF configuration, the wireless device may not be able to use the radio resources for GF UL transmission.  If a timer alignment timer expires, the wireless device may release the radio resources associated with the RRC GF configuration and the wireless device may not be able to transmit uplink transmissions via the radio resources associated with the RRC GF configuration”, Fig. 15 shows grant-free uplink transmissions by a wireless device (see also ¶ 0238). The GF configuration is received via RRC signaling (see also ¶ 0240), and the GF configuration includes a timer alignment timer value. When the timer alignment timer expires (or satisfies a threshold value), the GF uplink resources are released (see fig. 15).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the timer value as part of GF configuration as taught by Jeon et al. into Kim et al. By modifying the RRC connection state transitions and grant-free contention based uplink transmission operations as taught by Kim et al. to explicitly include a timer value for managing GF uplink resources as taught by Jeon et al., the benefits of reduced latency via later activating resources without a RACH procedure (see Jeon, ¶ 0239) are achieved.
As per claim 6, Kim et al. in view of Ryoo et al. and Jeon et al. teach the method of claim 1. Kim et al. do not explicitly teach further comprising: determining that the set of resource are unused for a time period, wherein the set of resources are considered to have been released by the base station based at least in part on the determining.
However, Jeon et al. teach determining that the set of resource are unused for a time period, wherein the set of resources are considered to have been released by the base station based at least in part on the determining [Jeon, ¶ 0239, “The wireless device may execute an activation of radio resources indicated by the GF configuration for GF UL transmission, e.g., after or in response to the RRC message.  Prior to receiving the GF configuration, the wireless device may not be able to use the radio resources for GF UL transmission.  If a timer alignment timer expires, the wireless device may release the radio resources associated with the RRC GF configuration and the wireless device may not be able to transmit uplink transmissions via the radio resources associated with the RRC GF configuration”, Fig. 15 shows grant-free uplink transmissions by a wireless device (see also ¶ 0238). The GF configuration is received via RRC signaling (see also ¶ 0240), and the GF configuration includes a timer alignment timer value. When the timer alignment timer expires (or satisfies a threshold value), the GF uplink resources are released (see fig. 15).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the timer value as part of GF configuration as taught by Jeon et al. into Kim et al. By modifying the RRC connection state transitions and grant-free contention based uplink transmission operations as taught by Kim et al. to explicitly include a timer value for managing GF uplink resources as taught by Jeon et al., the benefits of reduced latency via later activating resources without a RACH procedure (see Jeon, ¶ 0239) are achieved.
As per claim 7, Kim et al. in view of Ryoo et al. and Jeon et al. teach the method of claim 6. Kim et al. do not explicitly teach further comprising: receiving a signal from the base station configuring the time period.
However, Jeon et al. teach receiving a signal from the base station configuring the time period [Jeon, ¶ 0239, “The wireless device may execute an activation of radio resources indicated by the GF configuration for GF UL transmission, e.g., after or in response to the RRC message.  Prior to receiving the GF configuration, the wireless device may not be able to use the radio resources for GF UL transmission.  If a timer alignment timer expires, the wireless device may release the radio resources associated with the RRC GF configuration and the wireless device may not be able to transmit uplink transmissions via the radio resources associated with the RRC GF configuration”, Fig. 15 shows grant-free uplink transmissions by a wireless device (see also ¶ 0238). The GF configuration is received via RRC signaling (see also ¶ 0240), and the GF configuration includes a timer alignment timer value. When the timer alignment timer expires (or satisfies a threshold value), the GF uplink resources are released (see fig. 15).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the timer value as part of GF configuration as taught by Jeon et al. into Kim et al. By modifying the RRC connection state transitions and grant-free contention based uplink transmission operations as taught by Kim et al. to explicitly include a timer value for managing GF uplink resources as taught by Jeon et al., the benefits of reduced latency via later activating resources without a RACH procedure (see Jeon, ¶ 0239) are achieved.
As per claim 10, Kim et al. in view of Ryoo et al. and Jeon et al. teach the method of claim 1. Kim et al. also teach further comprising: receiving a release message from the base station de-configuring the set of resources [Kim, ¶ 0123, “The above preparation process means that the UE 1e-01 prepares to transmit an inactive to connected state transition (ICST) request message or a resume request message together with data.  That is, the UE 1e-01 divides the generated uplink data, which corresponds to subtracting the size of the ICST message from the transport block size of the configured GFCB resource, into N bytes, and inserts it together with the ICST request message in the MAC PDU.  Also, the UE 1e-01 selects the DM-RS code/pattern in the configured DM-RS pool.  The UE 1e-01 transmits the MAC PDU through the configured GFCB resource at operation 1e-25 and triggers a timer at operation 1e-30.  This timer is used for checking whether a response is received from the gNB 1e-03 in response to the ICST request.  That is, when an ICST response message is received from the gNB 1e-03 at operation 1e-35 while the timer is running, the UE 1e-01 transitions to the RRC connected state at operation 1e-40.  If the ICST response message is not received from the gNB 1e-03 while the timer is running, the UE 1e-01 maintains the inactive state”, The UE and gNB exchange inactive to connected state (ICST) messages via RRC signaling. Upon receiving a ICST message from the gNB (step 1e-35), the UE transitions from a inactive to connected state. The ICST response may be seen as a transition request message, where the gNB requests that the UE transition states within a specified time period. The GF resources may be device specific (as opposed to GFCB, see ¶ 0115), so the change in the device’s state would result in their release.].
As per claim 14, Kim et al. teach a method for wireless communication at a base station, comprising: 
configuring a set of resources for a user equipment (UE) to use for grant-free uplink transmissions while the UE is operating in a disconnected state; transmitting a…message that includes a resource indicator to the UE, the resource indicator indicating the set of resources configured for the UE [Kim, ¶ 0123, “UE 1e-01 that supports GFCB uplink transmission receives SI including GFCB resource information from gNB 1e-03 at operation 1e-05.  The GFCB resource information includes a time pattern, a frequency resource, a transport format (MCS, etc.), a transport block size, an uplink power related information (power offset, etc.), a demodulation reference signal (DM-RS) pool (multiple DM-RS codes/patterns), and a timer 1 for state transition”, The eNB indicates (see fig. 1e, step 1e-05) grant-free contention based (GFCB, see ¶s 0115, 0121) resources that the UE may use while in an inactive state (see fig. 1D). The GFCB resources are indicated in step 1e-05 (see also ¶ 0121, fig. 1d, element 1d-30), and the UE transitions to an inactive state in 1e-10.]; and 
receiving, while the UE is operating in the disconnected state, the grant-free uplink transmissions from the UE using the set of resources configured for the UE [Kim, ¶ 0123, “If the UE 1e-01 transitions to an inactive state according to a specific condition at operation 1e-10, and if uplink data is generated in the inactive state at operation 1e-15, the UE prepares to perform uplink transmission through the GFCB resources at operation 1e-20”, While in the inactive state, the UE prepares a GFCB (see steps 1e-15 and 1e-20). The UL GFCB is performed in step 1e-25 on particular resources (see ¶ 0121, fig. 1d, elements 1d-35, 1d-40, and 1d-45).].
Kim et al. do not explicitly teach receiving a connection release message…. the connection release message transitioning the UE from a connected state to the disconnected state... wherein the set of resources are released upon one or more conditions satisfying a threshold.
However, Ryoo et al. teach receiving a connection release message… the connection release message transitioning the UE from a connected state to the disconnected state [Ryoo, ¶ 0066, “FIG. 4 is a diagram illustrating an example of RRC connection management for low power of a terminal Referring to FIG. 4, as a method for transitioning from an idle (or inactive) state to a connected state, grant-free...may be used as an RRC pre-configuration-based RRC connection access control operation after determination of whether to permit low-power preference or/and service delay”, A eNB sends an RRC connection release (inactivation) message (see message 410) to the UE. The RRC message includes access configuration information, which includes an option for grant-free access by the UE (see message 440). In response to receiving the RRC message, the UE enters an inactive state (see “RRC Inactive”).].

In addition, Jeon et al. teach wherein the set of resources are released upon one or more conditions satisfying a threshold [Jeon, ¶ 0239, “The wireless device may execute an activation of radio resources indicated by the GF configuration for GF UL transmission, e.g., after or in response to the RRC message.  Prior to receiving the GF configuration, the wireless device may not be able to use the radio resources for GF UL transmission.  If a timer alignment timer expires, the wireless device may release the radio resources associated with the RRC GF configuration and the wireless device may not be able to transmit uplink transmissions via the radio resources associated with the RRC GF configuration”, Fig. 15 shows grant-free uplink transmissions by a wireless device (see also ¶ 0238). The GF configuration is received via RRC signaling (see also ¶ 0240), and the GF configuration includes a timer alignment timer value. When the timer alignment timer expires (or satisfies a threshold value), the GF uplink resources are released (see fig. 15).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the timer value as part of GF configuration as taught by Jeon et al. into Kim et al. By modifying the RRC connection state transitions and grant-free contention based uplink transmission operations as taught by Kim et al. to explicitly include a timer value for managing GF uplink resources as taught by Jeon et al., the benefits of reduced latency via later activating resources without a RACH procedure (see Jeon, ¶ 0239) are achieved.

As per claim 15, Kim et al. in view of Ryoo et al. and Jeon et al. teach the method of claim 14. Kim et al. also teach further comprising: configuring the resource indicator in the…message to implicitly indicate information associated with the set of resources [Kim, ¶ 0123, “UE 1e-01 that supports GFCB uplink transmission receives SI including GFCB resource information from gNB 1e-03 at operation 1e-05.  The GFCB resource information includes a time pattern, a frequency resource, a transport format (MCS, etc.), a transport block size, an uplink power related information (power offset, etc.), a demodulation reference signal (DM-RS) pool (multiple DM-RS codes/patterns), and a timer 1 for state transition”, The eNB indicates (see fig. 1e, step 1e-05) grant-free contention based (GFCB, see ¶s 0115, 0121) resources that the UE may use while in an inactive state (see fig. 1D). The GFCB resources are indicated in step 1e-05 (see also ¶ 0121, fig. 1d, element 1d-30), and the UE transitions to an inactive state in 1e-10. The UE deduces information about the resources based on the GFCB information.].
	Kim et al. do not teach the connection release message.
However, Ryoo et al. teach the connection release message [Ryoo, ¶ 0066, “FIG. 4 is a diagram illustrating an example of RRC connection management for low power of a terminal Referring to FIG. 4, as a method for transitioning from an idle (or inactive) state to a connected state, grant-free...may be used as an RRC pre-configuration-based RRC connection access control operation after determination of whether to permit low-power preference or/and service delay”, A eNB sends an RRC connection release (inactivation) message (see message 410) to the UE. The RRC message includes access configuration information, which includes an option for grant-free access by the UE (see message 440). In response to receiving the RRC message, the UE enters an inactive state (see “RRC Inactive”).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the RRC signaling of Ryoo et al. into Kim et al. By modifying the RRC connection state transitions and grant-free contention based uplink transmission operations as taught by Kim et al. to explicitly include RRC state transition messaging for grant-free access as taught by 
As per claim 16, Kim et al. in view of Ryoo et al. and Jeon et al. teach the method of claim 15. Kim et al. do not explicitly teach further comprising: releasing, based at least in part on the configuring, the set of resources.
However, Jeon et al. teach releasing, based at least in part on the configuring, the set of resources [Jeon, ¶ 0239, “The wireless device may execute an activation of radio resources indicated by the GF configuration for GF UL transmission, e.g., after or in response to the RRC message.  Prior to receiving the GF configuration, the wireless device may not be able to use the radio resources for GF UL transmission.  If a timer alignment timer expires, the wireless device may release the radio resources associated with the RRC GF configuration and the wireless device may not be able to transmit uplink transmissions via the radio resources associated with the RRC GF configuration”, Fig. 15 shows grant-free uplink transmissions by a wireless device (see also ¶ 0238). The GF configuration is received via RRC signaling (see also ¶ 0240), and the GF configuration includes a timer alignment timer value. When the timer alignment timer expires (or satisfies a threshold value), the GF uplink resources are released (see fig. 15).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the timer value as part of GF configuration as taught by Jeon et al. into Kim et al. By modifying the RRC connection state transitions and grant-free contention based uplink transmission operations as taught by Kim et al. to explicitly include a timer value for managing GF uplink resources as taught by Jeon et al., the benefits of reduced latency via later activating resources without a RACH procedure (see Jeon, ¶ 0239) are achieved.
As per claim 17, Kim et al. in view of Ryoo et al. and Jeon et al. teach the method of claim 14. Kim et al. also teach further comprising: configuring the resource indicator in the…message to indicate [Kim, ¶ 0123, “UE 1e-01 that supports GFCB uplink transmission receives SI including GFCB resource information from gNB 1e-03 at operation 1e-05.  The GFCB resource information includes a time pattern, a frequency resource, a transport format (MCS, etc.), a transport block size, an uplink power related information (power offset, etc.), a demodulation reference signal (DM-RS) pool (multiple DM-RS codes/patterns), and a timer 1 for state transition”, The eNB indicates (see fig. 1e, step 1e-05) grant-free contention based (GFCB, see ¶s 0115, 0121) resources that the UE may use while in an inactive state (see fig. 1D). The GFCB resources are indicated in step 1e-05 (see also ¶ 0121, fig. 1d, element 1d-30), and the UE transitions to an inactive state in 1e-10.].
	Kim et al. do not teach the connection release message.
However, Ryoo et al. teach the connection release message [Ryoo, ¶ 0066, “FIG. 4 is a diagram illustrating an example of RRC connection management for low power of a terminal Referring to FIG. 4, as a method for transitioning from an idle (or inactive) state to a connected state, grant-free...may be used as an RRC pre-configuration-based RRC connection access control operation after determination of whether to permit low-power preference or/and service delay”, A eNB sends an RRC connection release (inactivation) message (see message 410) to the UE. The RRC message includes access configuration information, which includes an option for grant-free access by the UE (see message 440). In response to receiving the RRC message, the UE enters an inactive state (see “RRC Inactive”).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the RRC signaling of Ryoo et al. into Kim et al. By modifying the RRC connection state transitions and grant-free contention based uplink transmission operations as taught by Kim et al. to explicitly include RRC state transition messaging for grant-free access as taught by Ryoo et al., the benefits of maintaining an effective low-power state of a terminal (see Ryoo, ¶s 0045, 0054, 0056, and 0060) are achieved.
As per claim 18, Kim et al. in view of Ryoo et al. and Jeon et al. teach the method of claim 17. Kim et al. do not explicitly teach further comprising: releasing, based at least in part on the configuring, the set of resources.
However, Jeon et al. teach releasing, based at least in part on the configuring, the set of resources [Jeon, ¶ 0239, “The wireless device may execute an activation of radio resources indicated by the GF configuration for GF UL transmission, e.g., after or in response to the RRC message.  Prior to receiving the GF configuration, the wireless device may not be able to use the radio resources for GF UL transmission.  If a timer alignment timer expires, the wireless device may release the radio resources associated with the RRC GF configuration and the wireless device may not be able to transmit uplink transmissions via the radio resources associated with the RRC GF configuration”, Fig. 15 shows grant-free uplink transmissions by a wireless device (see also ¶ 0238). The GF configuration is received via RRC signaling (see also ¶ 0240), and the GF configuration includes a timer alignment timer value. When the timer alignment timer expires (or satisfies a threshold value), the GF uplink resources are released (see fig. 15).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the timer value as part of GF configuration as taught by Jeon et al. into Kim et al. By modifying the RRC connection state transitions and grant-free contention based uplink transmission operations as taught by Kim et al. to explicitly include a timer value for managing GF uplink resources as taught by Jeon et al., the benefits of reduced latency via later activating resources without a RACH procedure (see Jeon, ¶ 0239) are achieved.
As per claim 19, Kim et al. in view of Ryoo et al. and Jeon et al. teach the method of claim 14. Kim et al. do not explicitly teach further comprising: determining that the set of resource are unused for a time period; and releasing the set of resources based at least in part on the determining.
[Jeon, ¶ 0239, “The wireless device may execute an activation of radio resources indicated by the GF configuration for GF UL transmission, e.g., after or in response to the RRC message.  Prior to receiving the GF configuration, the wireless device may not be able to use the radio resources for GF UL transmission.  If a timer alignment timer expires, the wireless device may release the radio resources associated with the RRC GF configuration and the wireless device may not be able to transmit uplink transmissions via the radio resources associated with the RRC GF configuration”, Fig. 15 shows grant-free uplink transmissions by a wireless device (see also ¶ 0238). The GF configuration is received via RRC signaling (see also ¶ 0240), and the GF configuration includes a timer alignment timer value. When the timer alignment timer expires (or satisfies a threshold value), the GF uplink resources are released (see fig. 15).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the timer value as part of GF configuration as taught by Jeon et al. into Kim et al. By modifying the RRC connection state transitions and grant-free contention based uplink transmission operations as taught by Kim et al. to explicitly include a timer value for managing GF uplink resources as taught by Jeon et al., the benefits of reduced latency via later activating resources without a RACH procedure (see Jeon, ¶ 0239) are achieved.
As per claim 20, Kim et al. in view of Ryoo et al. and Jeon et al. teach the method of claim 19. Kim et al. do not explicitly teach further comprising: transmitting a signal to the UE configuring the time period.
However, Jeon et al. teach transmitting a signal to the UE configuring the time period [Jeon, ¶ 0239, “The wireless device may execute an activation of radio resources indicated by the GF configuration for GF UL transmission, e.g., after or in response to the RRC message.  Prior to receiving the GF configuration, the wireless device may not be able to use the radio resources for GF UL transmission.  If a timer alignment timer expires, the wireless device may release the radio resources associated with the RRC GF configuration and the wireless device may not be able to transmit uplink transmissions via the radio resources associated with the RRC GF configuration”, Fig. 15 shows grant-free uplink transmissions by a wireless device (see also ¶ 0238). The GF configuration is received via RRC signaling (see also ¶ 0240), and the GF configuration includes a timer alignment timer value. When the timer alignment timer expires (or satisfies a threshold value), the GF uplink resources are released (see fig. 15).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the timer value as part of GF configuration as taught by Jeon et al. into Kim et al. By modifying the RRC connection state transitions and grant-free contention based uplink transmission operations as taught by Kim et al. to explicitly include a timer value for managing GF uplink resources as taught by Jeon et al., the benefits of reduced latency via later activating resources without a RACH procedure (see Jeon, ¶ 0239) are achieved.
As per claim 23, Kim et al. in view of Ryoo et al. and Jeon et al. teach the method of claim 14. Kim et al. also teach further comprising: transmitting a release message to the UE de-configuring the set of resources [Kim, ¶ 0123, “The above preparation process means that the UE 1e-01 prepares to transmit an inactive to connected state transition (ICST) request message or a resume request message together with data.  That is, the UE 1e-01 divides the generated uplink data, which corresponds to subtracting the size of the ICST message from the transport block size of the configured GFCB resource, into N bytes, and inserts it together with the ICST request message in the MAC PDU.  Also, the UE 1e-01 selects the DM-RS code/pattern in the configured DM-RS pool.  The UE 1e-01 transmits the MAC PDU through the configured GFCB resource at operation 1e-25 and triggers a timer at operation 1e-30.  This timer is used for checking whether a response is received from the gNB 1e-03 in response to the ICST request.  That is, when an ICST response message is received from the gNB 1e-03 at operation 1e-35 while the timer is running, the UE 1e-01 transitions to the RRC connected state at operation 1e-40.  If the ICST response message is not received from the gNB 1e-03 while the timer is running, the UE 1e-01 maintains the inactive state”, The UE and gNB exchange inactive to connected state (ICST) messages via RRC signaling. Upon receiving a ICST message from the gNB (step 1e-35), the UE transitions from a inactive to connected state. The ICST response may be seen as a transition request message, where the gNB requests that the UE transition states within a specified time period. The GF resources may be device specific (as opposed to GFCB, see ¶ 0115), so the change in the device’s state would result in their release.]. 
As per claim 29, Kim et al. teach an apparatus for wireless communication at a user equipment (UE), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: 
…including a resource indicator indicating that a set of resources are to be used for grant-free uplink transmissions by the UE while operating in a disconnected state [Kim, ¶ 0123, “UE 1e-01 that supports GFCB uplink transmission receives SI including GFCB resource information from gNB 1e-03 at operation 1e-05.  The GFCB resource information includes a time pattern, a frequency resource, a transport format (MCS, etc.), a transport block size, an uplink power related information (power offset, etc.), a demodulation reference signal (DM-RS) pool (multiple DM-RS codes/patterns), and a timer 1 for state transition”, The eNB indicates (see fig. 1e, step 1e-05) grant-free contention based (GFCB, see ¶s 0115, 0121) resources that the UE may use while in an inactive state (see fig. 1D). The GFCB resources are indicated in step 1e-05 (see also ¶ 0121, fig. 1d, element 1d-30), and the UE transitions to an inactive state in 1e-10.]…
perform, while operating in the disconnected state, the grant-free uplink transmissions using the set of resources [Kim, ¶ 0123, “If the UE 1e-01 transitions to an inactive state according to a specific condition at operation 1e-10, and if uplink data is generated in the inactive state at operation 1e-15, the UE prepares to perform uplink transmission through the GFCB resources at operation 1e-20”, While in the inactive state, the UE prepares a GFCB (see steps 1e-15 and 1e-20). The UL GFCB is performed in step 1e-25 on particular resources (see ¶ 0121, fig. 1d, elements 1d-35, 1d-40, and 1d-45).]; 
Kim et al. do not explicitly teach receive a connection release message, the connection release message… transition from a connected state to a disconnected state based at least in part on the connection release message…wherein the set of resources are released upon one or more conditions satisfying a threshold.
However, Ryoo et al. teach receive a connection release message, the connection release message… transition from a connected state to a disconnected state based at least in part on the connection release message [Ryoo, ¶ 0066, “FIG. 4 is a diagram illustrating an example of RRC connection management for low power of a terminal Referring to FIG. 4, as a method for transitioning from an idle (or inactive) state to a connected state, grant-free...may be used as an RRC pre-configuration-based RRC connection access control operation after determination of whether to permit low-power preference or/and service delay”, A eNB sends an RRC connection release (inactivation) message (see message 410) to the UE. The RRC message includes access configuration information, which includes an option for grant-free access by the UE (see message 440). In response to receiving the RRC message, the UE enters an inactive state (see “RRC Inactive”).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the RRC signaling of Ryoo et al. into Kim et al. By modifying the RRC connection state transitions and grant-free contention based uplink transmission operations as taught by Kim et al. to explicitly include RRC state transition messaging for grant-free access as taught by Ryoo et al., the benefits of maintaining an effective low-power state of a terminal (see Ryoo, ¶s 0045, 0054, 0056, and 0060) are achieved.
[Jeon, ¶ 0239, “The wireless device may execute an activation of radio resources indicated by the GF configuration for GF UL transmission, e.g., after or in response to the RRC message.  Prior to receiving the GF configuration, the wireless device may not be able to use the radio resources for GF UL transmission.  If a timer alignment timer expires, the wireless device may release the radio resources associated with the RRC GF configuration and the wireless device may not be able to transmit uplink transmissions via the radio resources associated with the RRC GF configuration”, Fig. 15 shows grant-free uplink transmissions by a wireless device (see also ¶ 0238). The GF configuration is received via RRC signaling (see also ¶ 0240), and the GF configuration includes a timer alignment timer value. When the timer alignment timer expires (or satisfies a threshold value), the GF uplink resources are released (see fig. 15).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the timer value as part of GF configuration as taught by Jeon et al. into Kim et al. By modifying the RRC connection state transitions and grant-free contention based uplink transmission operations as taught by Kim et al. to explicitly include a timer value for managing GF uplink resources as taught by Jeon et al., the benefits of reduced latency via later activating resources without a RACH procedure (see Jeon, ¶ 0239) are achieved.
As per claim 30, Kim et al. in view of Ryoo et al. and Jeon et al. teach the apparatus of claim 29. Kim et al. also teach wherein the instructions are further executable by the processor to cause the apparatus to: determine that the resource indicator in the…message indicates information associated with the set of resources [Kim, ¶ 0123, “UE 1e-01 that supports GFCB uplink transmission receives SI including GFCB resource information from gNB 1e-03 at operation 1e-05.  The GFCB resource information includes a time pattern, a frequency resource, a transport format (MCS, etc.), a transport block size, an uplink power related information (power offset, etc.), a demodulation reference signal (DM-RS) pool (multiple DM-RS codes/patterns), and a timer 1 for state transition”, The eNB indicates (see fig. 1e, step 1e-05) grant-free contention based (GFCB, see ¶s 0115, 0121) resources that the UE may use while in an inactive state (see fig. 1D). The GFCB resources are indicated in step 1e-05 (see also ¶ 0121, fig. 1d, element 1d-30), and the UE transitions to an inactive state in 1e-10.].
	Kim et al. do not teach the connection release message.
However, Ryoo et al. teach the connection release message [Ryoo, ¶ 0066, “FIG. 4 is a diagram illustrating an example of RRC connection management for low power of a terminal Referring to FIG. 4, as a method for transitioning from an idle (or inactive) state to a connected state, grant-free...may be used as an RRC pre-configuration-based RRC connection access control operation after determination of whether to permit low-power preference or/and service delay”, A eNB sends an RRC connection release (inactivation) message (see message 410) to the UE. The RRC message includes access configuration information, which includes an option for grant-free access by the UE (see message 440). In response to receiving the RRC message, the UE enters an inactive state (see “RRC Inactive”).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the RRC signaling of Ryoo et al. into Kim et al. By modifying the RRC connection state transitions and grant-free contention based uplink transmission operations as taught by Kim et al. to explicitly include RRC state transition messaging for grant-free access as taught by Ryoo et al., the benefits of maintaining an effective low-power state of a terminal (see Ryoo, ¶s 0045, 0054, 0056, and 0060) are achieved.
As per claim 31, Kim et al. in view of Ryoo et al. and Jeon et al. teach the apparatus of claim 30. Kim et al. teach while operating in the disconnected state [Kim, ¶ 0123, “If the UE 1e-01 transitions to an inactive state according to a specific condition at operation 1e-10, and if uplink data is generated in the inactive state at operation 1e-15, the UE prepares to perform uplink transmission through the GFCB resources at operation 1e-20”, While in the inactive state, the UE prepares a GFCB (see steps 1e-15 and 1e-20). The UL GFCB is performed in step 1e-25 on particular resources (see ¶ 0121, fig. 1d, elements 1d-35, 1d-40, and 1d-45).]. 
Kim et al. do not explicitly teach release, based at least in part on the determining, the set of resources to use for grant-free uplink transmissions.
However, Jeon et al. teach release, based at least in part on the determining, the set of resources to use for grant-free uplink transmissions [Jeon, ¶ 0239, “The wireless device may execute an activation of radio resources indicated by the GF configuration for GF UL transmission, e.g., after or in response to the RRC message.  Prior to receiving the GF configuration, the wireless device may not be able to use the radio resources for GF UL transmission.  If a timer alignment timer expires, the wireless device may release the radio resources associated with the RRC GF configuration and the wireless device may not be able to transmit uplink transmissions via the radio resources associated with the RRC GF configuration”, Fig. 15 shows grant-free uplink transmissions by a wireless device (see also ¶ 0238). The GF configuration is received via RRC signaling (see also ¶ 0240), and the GF configuration includes a timer alignment timer value. When the timer alignment timer expires (or satisfies a threshold value), the GF uplink resources are released (see fig. 15).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the timer value as part of GF configuration as taught by Jeon et al. into Kim et al. By modifying the RRC connection state transitions and grant-free contention based uplink transmission operations as taught by Kim et al. to explicitly include a timer value for managing GF uplink resources as taught by Jeon et al., the benefits of reduced latency via later activating resources without a RACH procedure (see Jeon, ¶ 0239) are achieved.
As per claim 32, Kim et al. in view of Ryoo et al. and Jeon et al. teach the apparatus of claim 29. Kim et al. also teach wherein the instructions are further executable by the processor to cause the apparatus to: determine that the resource indicator in the… message implicitly indicates information [Kim, ¶ 0123, “UE 1e-01 that supports GFCB uplink transmission receives SI including GFCB resource information from gNB 1e-03 at operation 1e-05.  The GFCB resource information includes a time pattern, a frequency resource, a transport format (MCS, etc.), a transport block size, an uplink power related information (power offset, etc.), a demodulation reference signal (DM-RS) pool (multiple DM-RS codes/patterns), and a timer 1 for state transition”, The eNB indicates (see fig. 1e, step 1e-05) grant-free contention based (GFCB, see ¶s 0115, 0121) resources that the UE may use while in an inactive state (see fig. 1D). The GFCB resources are indicated in step 1e-05 (see also ¶ 0121, fig. 1d, element 1d-30), and the UE transitions to an inactive state in 1e-10. The UE deduces information about the resources based on the GFCB information.].
	Kim et al. do not teach the connection release message.
However, Ryoo et al. teach the connection release message [Ryoo, ¶ 0066, “FIG. 4 is a diagram illustrating an example of RRC connection management for low power of a terminal Referring to FIG. 4, as a method for transitioning from an idle (or inactive) state to a connected state, grant-free...may be used as an RRC pre-configuration-based RRC connection access control operation after determination of whether to permit low-power preference or/and service delay”, A eNB sends an RRC connection release (inactivation) message (see message 410) to the UE. The RRC message includes access configuration information, which includes an option for grant-free access by the UE (see message 440). In response to receiving the RRC message, the UE enters an inactive state (see “RRC Inactive”).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the RRC signaling of Ryoo et al. into Kim et al. By modifying the RRC connection state transitions and grant-free contention based uplink transmission operations as taught by Kim et al. to explicitly include RRC state transition messaging for grant-free access as taught by Ryoo et al., the benefits of maintaining an effective low-power state of a terminal (see Ryoo, ¶s 0045, 0054, 0056, and 0060) are achieved.
As per claim 33, Kim et al. in view of Ryoo et al. and Jeon et al. teach the apparatus of claim 32. Kim et al. teach while operating in the disconnected state [Kim, ¶ 0123, “If the UE 1e-01 transitions to an inactive state according to a specific condition at operation 1e-10, and if uplink data is generated in the inactive state at operation 1e-15, the UE prepares to perform uplink transmission through the GFCB resources at operation 1e-20”, While in the inactive state, the UE prepares a GFCB (see steps 1e-15 and 1e-20). The UL GFCB is performed in step 1e-25 on particular resources (see ¶ 0121, fig. 1d, elements 1d-35, 1d-40, and 1d-45).]. 
Kim et al. do not explicitly teach release, based at least in part on the determining, the set of resources to use for grant-free uplink transmissions.
However, Jeon et al. teach release, based at least in part on the determining, the set of resources to use for grant-free uplink transmissions [Jeon, ¶ 0239, “The wireless device may execute an activation of radio resources indicated by the GF configuration for GF UL transmission, e.g., after or in response to the RRC message.  Prior to receiving the GF configuration, the wireless device may not be able to use the radio resources for GF UL transmission.  If a timer alignment timer expires, the wireless device may release the radio resources associated with the RRC GF configuration and the wireless device may not be able to transmit uplink transmissions via the radio resources associated with the RRC GF configuration”, Fig. 15 shows grant-free uplink transmissions by a wireless device (see also ¶ 0238). The GF configuration is received via RRC signaling (see also ¶ 0240), and the GF configuration includes a timer alignment timer value. When the timer alignment timer expires (or satisfies a threshold value), the GF uplink resources are released (see fig. 15).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the timer value as part of GF configuration as taught by Jeon et al. into Kim et al. By modifying the RRC connection state transitions and grant-free contention based uplink transmission operations as taught by Kim et al. to explicitly include a timer value for managing GF 
As per claim 34, Kim et al. in view of Ryoo et al. and Jeon et al. teach the apparatus of claim 29. Kim et al. do not explicitly teach wherein the instructions are further executable by the processor to cause the apparatus to: determine that the set of resource are unused for a time period, wherein the set of resources are considered to have been released by the base station based at least in part on the determining.
However, Jeon et al. teach determine that the set of resource are unused for a time period, wherein the set of resources are considered to have been released by the base station based at least in part on the determining [Jeon, ¶ 0239, “The wireless device may execute an activation of radio resources indicated by the GF configuration for GF UL transmission, e.g., after or in response to the RRC message.  Prior to receiving the GF configuration, the wireless device may not be able to use the radio resources for GF UL transmission.  If a timer alignment timer expires, the wireless device may release the radio resources associated with the RRC GF configuration and the wireless device may not be able to transmit uplink transmissions via the radio resources associated with the RRC GF configuration”, Fig. 15 shows grant-free uplink transmissions by a wireless device (see also ¶ 0238). The GF configuration is received via RRC signaling (see also ¶ 0240), and the GF configuration includes a timer alignment timer value. When the timer alignment timer expires (or satisfies a threshold value), the GF uplink resources are released (see fig. 15).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the timer value as part of GF configuration as taught by Jeon et al. into Kim et al. By modifying the RRC connection state transitions and grant-free contention based uplink transmission operations as taught by Kim et al. to explicitly include a timer value for managing GF 
As per claim 35, Kim et al. in view of Ryoo et al. and Jeon et al. teach the method of claim 34. Kim et al. do not explicitly teach wherein the instructions are further executable by the processor to cause the apparatus to: receive a signal from the base station configuring the time period.
However, Jeon et al. teach receive a signal from the base station configuring the time period [Jeon, ¶ 0239, “The wireless device may execute an activation of radio resources indicated by the GF configuration for GF UL transmission, e.g., after or in response to the RRC message.  Prior to receiving the GF configuration, the wireless device may not be able to use the radio resources for GF UL transmission.  If a timer alignment timer expires, the wireless device may release the radio resources associated with the RRC GF configuration and the wireless device may not be able to transmit uplink transmissions via the radio resources associated with the RRC GF configuration”, Fig. 15 shows grant-free uplink transmissions by a wireless device (see also ¶ 0238). The GF configuration is received via RRC signaling (see also ¶ 0240), and the GF configuration includes a timer alignment timer value. When the timer alignment timer expires (or satisfies a threshold value), the GF uplink resources are released (see fig. 15).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the timer value as part of GF configuration as taught by Jeon et al. into Kim et al. By modifying the RRC connection state transitions and grant-free contention based uplink transmission operations as taught by Kim et al. to explicitly include a timer value for managing GF uplink resources as taught by Jeon et al., the benefits of reduced latency via later activating resources without a RACH procedure (see Jeon, ¶ 0239) are achieved.

As per claim 38, Kim et al. in view of Ryoo et al. and Jeon et al. teach the apparatus of claim 29. Kim et al. teach wherein the instructions are further executable by the processor to cause the apparatus to: receive a release message from the base station de-configuring the set of resources [Kim, ¶ 0123, “The above preparation process means that the UE 1e-01 prepares to transmit an inactive to connected state transition (ICST) request message or a resume request message together with data.  That is, the UE 1e-01 divides the generated uplink data, which corresponds to subtracting the size of the ICST message from the transport block size of the configured GFCB resource, into N bytes, and inserts it together with the ICST request message in the MAC PDU.  Also, the UE 1e-01 selects the DM-RS code/pattern in the configured DM-RS pool.  The UE 1e-01 transmits the MAC PDU through the configured GFCB resource at operation 1e-25 and triggers a timer at operation 1e-30.  This timer is used for checking whether a response is received from the gNB 1e-03 in response to the ICST request.  That is, when an ICST response message is received from the gNB 1e-03 at operation 1e-35 while the timer is running, the UE 1e-01 transitions to the RRC connected state at operation 1e-40.  If the ICST response message is not received from the gNB 1e-03 while the timer is running, the UE 1e-01 maintains the inactive state”, The UE and gNB exchange inactive to connected state (ICST) messages via RRC signaling. Upon receiving a ICST message from the gNB (step 1e-35), the UE transitions from a inactive to connected state. The ICST response may be seen as a transition request message, where the gNB requests that the UE transition states within a specified time period. The GF resources may be device specific (as opposed to GFCB, see ¶ 0115), so the change in the device’s state would result in their release.].
As per claim 42, Kim et al. teach an apparatus for wireless communication at a base station, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: 
configure a set of resources for a user equipment (UE) to use for grant-free uplink transmissions while the UE is operating in a disconnected state; transmitting a…message that includes a resource [Kim, ¶ 0123, “UE 1e-01 that supports GFCB uplink transmission receives SI including GFCB resource information from gNB 1e-03 at operation 1e-05.  The GFCB resource information includes a time pattern, a frequency resource, a transport format (MCS, etc.), a transport block size, an uplink power related information (power offset, etc.), a demodulation reference signal (DM-RS) pool (multiple DM-RS codes/patterns), and a timer 1 for state transition”, The eNB indicates (see fig. 1e, step 1e-05) grant-free contention based (GFCB, see ¶s 0115, 0121) resources that the UE may use while in an inactive state (see fig. 1D). The GFCB resources are indicated in step 1e-05 (see also ¶ 0121, fig. 1d, element 1d-30), and the UE transitions to an inactive state in 1e-10.]…
receive, while the UE is operating in the disconnected state, the grant-free uplink transmissions from the UE using the set of resources configured for the UE [Kim, ¶ 0123, “If the UE 1e-01 transitions to an inactive state according to a specific condition at operation 1e-10, and if uplink data is generated in the inactive state at operation 1e-15, the UE prepares to perform uplink transmission through the GFCB resources at operation 1e-20”, While in the inactive state, the UE prepares a GFCB (see steps 1e-15 and 1e-20). The UL GFCB is performed in step 1e-25 on particular resources (see ¶ 0121, fig. 1d, elements 1d-35, 1d-40, and 1d-45).].
Kim et al. do not explicitly teach transmit a connection release message…. the connection release message transitioning the UE from a connected state to the disconnected state... wherein the set of resources are released upon one or more conditions satisfying a threshold.
However, Ryoo et al. teach transmit a connection release message… the connection release message transitioning the UE from a connected state to the disconnected state [Ryoo, ¶ 0066, “FIG. 4 is a diagram illustrating an example of RRC connection management for low power of a terminal Referring to FIG. 4, as a method for transitioning from an idle (or inactive) state to a connected state, grant-free...may be used as an RRC pre-configuration-based RRC connection access control operation after determination of whether to permit low-power preference or/and service delay”, A eNB sends an RRC connection release (inactivation) message (see message 410) to the UE. The RRC message includes access configuration information, which includes an option for grant-free access by the UE (see message 440). In response to receiving the RRC message, the UE enters an inactive state (see “RRC Inactive”).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the RRC signaling of Ryoo et al. into Kim et al. By modifying the RRC connection state transitions and grant-free contention based uplink transmission operations as taught by Kim et al. to explicitly include RRC state transition messaging for grant-free access as taught by Ryoo et al., the benefits of maintaining an effective low-power state of a terminal (see Ryoo, ¶s 0045, 0054, 0056, and 0060) are achieved.
In addition, Jeon et al. teach wherein the set of resources are released upon one or more conditions satisfying a threshold [Jeon, ¶ 0239, “The wireless device may execute an activation of radio resources indicated by the GF configuration for GF UL transmission, e.g., after or in response to the RRC message.  Prior to receiving the GF configuration, the wireless device may not be able to use the radio resources for GF UL transmission.  If a timer alignment timer expires, the wireless device may release the radio resources associated with the RRC GF configuration and the wireless device may not be able to transmit uplink transmissions via the radio resources associated with the RRC GF configuration”, Fig. 15 shows grant-free uplink transmissions by a wireless device (see also ¶ 0238). The GF configuration is received via RRC signaling (see also ¶ 0240), and the GF configuration includes a timer alignment timer value. When the timer alignment timer expires (or satisfies a threshold value), the GF uplink resources are released (see fig. 15).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the timer value as part of GF configuration as taught by Jeon et al. into Kim et al. By modifying the RRC connection state transitions and grant-free contention based 
As per claim 43, Kim et al. in view of Ryoo et al. and Jeon et al. teach the apparatus of claim 42. Kim et al. also teach wherein the instructions are further executable by the processor to cause the apparatus to: configure the resource indicator in the…message to implicitly indicate information associated with the set of resources [Kim, ¶ 0123, “UE 1e-01 that supports GFCB uplink transmission receives SI including GFCB resource information from gNB 1e-03 at operation 1e-05.  The GFCB resource information includes a time pattern, a frequency resource, a transport format (MCS, etc.), a transport block size, an uplink power related information (power offset, etc.), a demodulation reference signal (DM-RS) pool (multiple DM-RS codes/patterns), and a timer 1 for state transition”, The eNB indicates (see fig. 1e, step 1e-05) grant-free contention based (GFCB, see ¶s 0115, 0121) resources that the UE may use while in an inactive state (see fig. 1D). The GFCB resources are indicated in step 1e-05 (see also ¶ 0121, fig. 1d, element 1d-30), and the UE transitions to an inactive state in 1e-10. The UE deduces information about the resources based on the GFCB information.].
	Kim et al. do not teach the connection release message.
However, Ryoo et al. teach the connection release message [Ryoo, ¶ 0066, “FIG. 4 is a diagram illustrating an example of RRC connection management for low power of a terminal Referring to FIG. 4, as a method for transitioning from an idle (or inactive) state to a connected state, grant-free...may be used as an RRC pre-configuration-based RRC connection access control operation after determination of whether to permit low-power preference or/and service delay”, A eNB sends an RRC connection release (inactivation) message (see message 410) to the UE. The RRC message includes access configuration information, which includes an option for grant-free access by the UE (see message 440). In response to receiving the RRC message, the UE enters an inactive state (see “RRC Inactive”).].

As per claim 44, Kim et al. in view of Ryoo et al. and Jeon et al. teach the apparatus of claim 43. Kim et al. do not explicitly teach wherein the instructions are further executable by the processor to cause the apparatus to: release, based at least in part on the configuring, the set of resources.
However, Jeon et al. teach release, based at least in part on the configuring, the set of resources [Jeon, ¶ 0239, “The wireless device may execute an activation of radio resources indicated by the GF configuration for GF UL transmission, e.g., after or in response to the RRC message.  Prior to receiving the GF configuration, the wireless device may not be able to use the radio resources for GF UL transmission.  If a timer alignment timer expires, the wireless device may release the radio resources associated with the RRC GF configuration and the wireless device may not be able to transmit uplink transmissions via the radio resources associated with the RRC GF configuration”, Fig. 15 shows grant-free uplink transmissions by a wireless device (see also ¶ 0238). The GF configuration is received via RRC signaling (see also ¶ 0240), and the GF configuration includes a timer alignment timer value. When the timer alignment timer expires (or satisfies a threshold value), the GF uplink resources are released (see fig. 15).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the timer value as part of GF configuration as taught by Jeon et al. into Kim et al. By modifying the RRC connection state transitions and grant-free contention based uplink transmission operations as taught by Kim et al. to explicitly include a timer value for managing GF 
As per claim 45, Kim et al. in view of Ryoo et al. and Jeon et al. teach the apparatus of claim 42. However, Kim et al. teach wherein the instructions are further executable by the processor to cause the apparatus to: configure the resource indicator in the…message to indicate information associated with the set of resources [Kim, ¶ 0123, “UE 1e-01 that supports GFCB uplink transmission receives SI including GFCB resource information from gNB 1e-03 at operation 1e-05.  The GFCB resource information includes a time pattern, a frequency resource, a transport format (MCS, etc.), a transport block size, an uplink power related information (power offset, etc.), a demodulation reference signal (DM-RS) pool (multiple DM-RS codes/patterns), and a timer 1 for state transition”, The eNB indicates (see fig. 1e, step 1e-05) grant-free contention based (GFCB, see ¶s 0115, 0121) resources that the UE may use while in an inactive state (see fig. 1D). The GFCB resources are indicated in step 1e-05 (see also ¶ 0121, fig. 1d, element 1d-30), and the UE transitions to an inactive state in 1e-10.].
	Kim et al. do not teach the connection release message.
However, Ryoo et al. teach the connection release message [Ryoo, ¶ 0066, “FIG. 4 is a diagram illustrating an example of RRC connection management for low power of a terminal Referring to FIG. 4, as a method for transitioning from an idle (or inactive) state to a connected state, grant-free...may be used as an RRC pre-configuration-based RRC connection access control operation after determination of whether to permit low-power preference or/and service delay”, A eNB sends an RRC connection release (inactivation) message (see message 410) to the UE. The RRC message includes access configuration information, which includes an option for grant-free access by the UE (see message 440). In response to receiving the RRC message, the UE enters an inactive state (see “RRC Inactive”).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the RRC signaling of Ryoo et al. into Kim et al. By modifying 
As per claim 46, Kim et al. in view of Ryoo et al. and Jeon et al. teach the apparatus of claim 45. Kim et al. do not explicitly teach wherein the instructions are further executable by the processor to cause the apparatus to: release, based at least in part on the configuring, the set of resources.
However, Jeon et al. teach release, based at least in part on the configuring, the set of resources [Jeon, ¶ 0239, “The wireless device may execute an activation of radio resources indicated by the GF configuration for GF UL transmission, e.g., after or in response to the RRC message.  Prior to receiving the GF configuration, the wireless device may not be able to use the radio resources for GF UL transmission.  If a timer alignment timer expires, the wireless device may release the radio resources associated with the RRC GF configuration and the wireless device may not be able to transmit uplink transmissions via the radio resources associated with the RRC GF configuration”, Fig. 15 shows grant-free uplink transmissions by a wireless device (see also ¶ 0238). The GF configuration is received via RRC signaling (see also ¶ 0240), and the GF configuration includes a timer alignment timer value. When the timer alignment timer expires (or satisfies a threshold value), the GF uplink resources are released (see fig. 15).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the timer value as part of GF configuration as taught by Jeon et al. into Kim et al. By modifying the RRC connection state transitions and grant-free contention based uplink transmission operations as taught by Kim et al. to explicitly include a timer value for managing GF uplink resources as taught by Jeon et al., the benefits of reduced latency via later activating resources without a RACH procedure (see Jeon, ¶ 0239) are achieved.
As per claim 47, Kim et al. in view of Ryoo et al. and Jeon et al. teach the apparatus of claim 42. Kim et al. do not explicitly teach wherein the instructions are further executable by the processor to cause the apparatus to: determine that the set of resource are unused for a time period; and release the set of resources based at least in part on the determining.
However, Jeon et al. teach determine that the set of resource are unused for a time period; and release the set of resources based at least in part on the determining [Jeon, ¶ 0239, “The wireless device may execute an activation of radio resources indicated by the GF configuration for GF UL transmission, e.g., after or in response to the RRC message.  Prior to receiving the GF configuration, the wireless device may not be able to use the radio resources for GF UL transmission.  If a timer alignment timer expires, the wireless device may release the radio resources associated with the RRC GF configuration and the wireless device may not be able to transmit uplink transmissions via the radio resources associated with the RRC GF configuration”, Fig. 15 shows grant-free uplink transmissions by a wireless device (see also ¶ 0238). The GF configuration is received via RRC signaling (see also ¶ 0240), and the GF configuration includes a timer alignment timer value. When the timer alignment timer expires (or satisfies a threshold value), the GF uplink resources are released (see fig. 15).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the timer value as part of GF configuration as taught by Jeon et al. into Kim et al. By modifying the RRC connection state transitions and grant-free contention based uplink transmission operations as taught by Kim et al. to explicitly include a timer value for managing GF uplink resources as taught by Jeon et al., the benefits of reduced latency via later activating resources without a RACH procedure (see Jeon, ¶ 0239) are achieved.
As per claim 48, Kim et al. in view of Ryoo et al. and Jeon et al. teach the method of claim 47. Kim et al. do not explicitly teach wherein the instructions are further executable by the processor to cause the apparatus to: transmit a signal to the UE configuring the time period.
[Jeon, ¶ 0239, “The wireless device may execute an activation of radio resources indicated by the GF configuration for GF UL transmission, e.g., after or in response to the RRC message.  Prior to receiving the GF configuration, the wireless device may not be able to use the radio resources for GF UL transmission.  If a timer alignment timer expires, the wireless device may release the radio resources associated with the RRC GF configuration and the wireless device may not be able to transmit uplink transmissions via the radio resources associated with the RRC GF configuration”, Fig. 15 shows grant-free uplink transmissions by a wireless device (see also ¶ 0238). The GF configuration is received via RRC signaling (see also ¶ 0240), and the GF configuration includes a timer alignment timer value. When the timer alignment timer expires (or satisfies a threshold value), the GF uplink resources are released (see fig. 15).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the timer value as part of GF configuration as taught by Jeon et al. into Kim et al. By modifying the RRC connection state transitions and grant-free contention based uplink transmission operations as taught by Kim et al. to explicitly include a timer value for managing GF uplink resources as taught by Jeon et al., the benefits of reduced latency via later activating resources without a RACH procedure (see Jeon, ¶ 0239) are achieved.
As per claim 51, Kim et al. in view of Ryoo et al. and Jeon et al. teach the apparatus of claim 42. Kim et al. also teach wherein the instructions are further executable by the processor to cause the apparatus to: transmit a release message to the UE de-configuring the set of resources [Kim, ¶ 0123, “The above preparation process means that the UE 1e-01 prepares to transmit an inactive to connected state transition (ICST) request message or a resume request message together with data.  That is, the UE 1e-01 divides the generated uplink data, which corresponds to subtracting the size of the ICST message from the transport block size of the configured GFCB resource, into N bytes, and inserts it together with the ICST request message in the MAC PDU.  Also, the UE 1e-01 selects the DM-RS code/pattern in the configured DM-RS pool.  The UE 1e-01 transmits the MAC PDU through the configured GFCB resource at operation 1e-25 and triggers a timer at operation 1e-30.  This timer is used for checking whether a response is received from the gNB 1e-03 in response to the ICST request.  That is, when an ICST response message is received from the gNB 1e-03 at operation 1e-35 while the timer is running, the UE 1e-01 transitions to the RRC connected state at operation 1e-40.  If the ICST response message is not received from the gNB 1e-03 while the timer is running, the UE 1e-01 maintains the inactive state”, The UE and gNB exchange inactive to connected state (ICST) messages via RRC signaling. Upon receiving a ICST message from the gNB (step 1e-35), the UE transitions from a inactive to connected state. The ICST response may be seen as a transition request message, where the gNB requests that the UE transition states within a specified time period. The GF resources may be device specific (as opposed to GFCB, see ¶ 0115), so the change in the device’s state would result in their release.].
As per claim 57, Kim et al. teach an apparatus for wireless communication at a user equipment (UE), comprising:
…including a resource indicator indicating that a set of resources are to be used for grant-free uplink transmissions by the UE while operating in a disconnected state [Kim, ¶ 0123, “UE 1e-01 that supports GFCB uplink transmission receives SI including GFCB resource information from gNB 1e-03 at operation 1e-05.  The GFCB resource information includes a time pattern, a frequency resource, a transport format (MCS, etc.), a transport block size, an uplink power related information (power offset, etc.), a demodulation reference signal (DM-RS) pool (multiple DM-RS codes/patterns), and a timer 1 for state transition”, The eNB indicates (see fig. 1e, step 1e-05) grant-free contention based (GFCB, see ¶s 0115, 0121) resources that the UE may use while in an inactive state (see fig. 1D). The GFCB resources are indicated in step 1e-05 (see also ¶ 0121, fig. 1d, element 1d-30), and the UE transitions to an inactive state in 1e-10.]…
[Kim, ¶ 0123, “If the UE 1e-01 transitions to an inactive state according to a specific condition at operation 1e-10, and if uplink data is generated in the inactive state at operation 1e-15, the UE prepares to perform uplink transmission through the GFCB resources at operation 1e-20”, While in the inactive state, the UE prepares a GFCB (see steps 1e-15 and 1e-20). The UL GFCB is performed in step 1e-25 on particular resources (see ¶ 0121, fig. 1d, elements 1d-35, 1d-40, and 1d-45).].
Kim et al. do not explicitly teach means for receiving a connection release message, the connection release message… means for transitioning from a connected state to a disconnected state based at least in part on the connection release message…wherein the set of resources are released upon one or more conditions satisfying a threshold.
However, Ryoo et al. teach means for receiving a connection release message, the connection release message… means for transitioning from a connected state to a disconnected state based at least in part on the connection release message [Ryoo, ¶ 0066, “FIG. 4 is a diagram illustrating an example of RRC connection management for low power of a terminal Referring to FIG. 4, as a method for transitioning from an idle (or inactive) state to a connected state, grant-free...may be used as an RRC pre-configuration-based RRC connection access control operation after determination of whether to permit low-power preference or/and service delay”, A eNB sends an RRC connection release (inactivation) message (see message 410) to the UE. The RRC message includes access configuration information, which includes an option for grant-free access by the UE (see message 440). In response to receiving the RRC message, the UE enters an inactive state (see “RRC Inactive”).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the RRC signaling of Ryoo et al. into Kim et al. By modifying the RRC connection state transitions and grant-free contention based uplink transmission operations as 
In addition, Jeon et al. teach wherein the set of resources are released upon one or more conditions satisfying a threshold [Jeon, ¶ 0239, “The wireless device may execute an activation of radio resources indicated by the GF configuration for GF UL transmission, e.g., after or in response to the RRC message.  Prior to receiving the GF configuration, the wireless device may not be able to use the radio resources for GF UL transmission.  If a timer alignment timer expires, the wireless device may release the radio resources associated with the RRC GF configuration and the wireless device may not be able to transmit uplink transmissions via the radio resources associated with the RRC GF configuration”, Fig. 15 shows grant-free uplink transmissions by a wireless device (see also ¶ 0238). The GF configuration is received via RRC signaling (see also ¶ 0240), and the GF configuration includes a timer alignment timer value. When the timer alignment timer expires (or satisfies a threshold value), the GF uplink resources are released (see fig. 15).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the timer value as part of GF configuration as taught by Jeon et al. into Kim et al. By modifying the RRC connection state transitions and grant-free contention based uplink transmission operations as taught by Kim et al. to explicitly include a timer value for managing GF uplink resources as taught by Jeon et al., the benefits of reduced latency via later activating resources without a RACH procedure (see Jeon, ¶ 0239) are achieved.
As per claim 58, Kim et al. teach an apparatus for wireless communication at a base station, comprising: 
means for configuring a set of resources for a user equipment (UE) to use for grant-free uplink transmissions while the UE is operating in a disconnected state; transmitting a…message that includes a [Kim, ¶ 0123, “UE 1e-01 that supports GFCB uplink transmission receives SI including GFCB resource information from gNB 1e-03 at operation 1e-05.  The GFCB resource information includes a time pattern, a frequency resource, a transport format (MCS, etc.), a transport block size, an uplink power related information (power offset, etc.), a demodulation reference signal (DM-RS) pool (multiple DM-RS codes/patterns), and a timer 1 for state transition”, The eNB indicates (see fig. 1e, step 1e-05) grant-free contention based (GFCB, see ¶s 0115, 0121) resources that the UE may use while in an inactive state (see fig. 1D). The GFCB resources are indicated in step 1e-05 (see also ¶ 0121, fig. 1d, element 1d-30), and the UE transitions to an inactive state in 1e-10.]; and 
means for receiving, while the UE is operating in the disconnected state, the grant-free uplink transmissions from the UE using the set of resources configured for the UE [Kim, ¶ 0123, “If the UE 1e-01 transitions to an inactive state according to a specific condition at operation 1e-10, and if uplink data is generated in the inactive state at operation 1e-15, the UE prepares to perform uplink transmission through the GFCB resources at operation 1e-20”, While in the inactive state, the UE prepares a GFCB (see steps 1e-15 and 1e-20). The UL GFCB is performed in step 1e-25 on particular resources (see ¶ 0121, fig. 1d, elements 1d-35, 1d-40, and 1d-45).].
Kim et al. do not explicitly teach means for transmitting a connection release message…. the connection release message transitioning the UE from a connected state to the disconnected state... wherein the set of resources are released upon one or more conditions satisfying a threshold.
However, Ryoo et al. teach means for transmitting a connection release message… the connection release message transitioning the UE from a connected state to the disconnected state [Ryoo, ¶ 0066, “FIG. 4 is a diagram illustrating an example of RRC connection management for low power of a terminal Referring to FIG. 4, as a method for transitioning from an idle (or inactive) state to a connected state, grant-free...may be used as an RRC pre-configuration-based RRC connection access control operation after determination of whether to permit low-power preference or/and service delay”, A eNB sends an RRC connection release (inactivation) message (see message 410) to the UE. The RRC message includes access configuration information, which includes an option for grant-free access by the UE (see message 440). In response to receiving the RRC message, the UE enters an inactive state (see “RRC Inactive”).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the RRC signaling of Ryoo et al. into Kim et al. By modifying the RRC connection state transitions and grant-free contention based uplink transmission operations as taught by Kim et al. to explicitly include RRC state transition messaging for grant-free access as taught by Ryoo et al., the benefits of maintaining an effective low-power state of a terminal (see Ryoo, ¶s 0045, 0054, 0056, and 0060) are achieved.
In addition, Jeon et al. teach wherein the set of resources are released upon one or more conditions satisfying a threshold [Jeon, ¶ 0239, “The wireless device may execute an activation of radio resources indicated by the GF configuration for GF UL transmission, e.g., after or in response to the RRC message.  Prior to receiving the GF configuration, the wireless device may not be able to use the radio resources for GF UL transmission.  If a timer alignment timer expires, the wireless device may release the radio resources associated with the RRC GF configuration and the wireless device may not be able to transmit uplink transmissions via the radio resources associated with the RRC GF configuration”, Fig. 15 shows grant-free uplink transmissions by a wireless device (see also ¶ 0238). The GF configuration is received via RRC signaling (see also ¶ 0240), and the GF configuration includes a timer alignment timer value. When the timer alignment timer expires (or satisfies a threshold value), the GF uplink resources are released (see fig. 15).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the timer value as part of GF configuration as taught by Jeon 
As per claim 59, Kim et al. teach a non-transitory computer-readable medium storing code for wireless communication at a user equipment (UE), the code comprising instructions executable by a processor to: 
…including a resource indicator indicating that a set of resources are to be used for grant-free uplink transmissions by the UE while operating in a disconnected state [Kim, ¶ 0123, “UE 1e-01 that supports GFCB uplink transmission receives SI including GFCB resource information from gNB 1e-03 at operation 1e-05.  The GFCB resource information includes a time pattern, a frequency resource, a transport format (MCS, etc.), a transport block size, an uplink power related information (power offset, etc.), a demodulation reference signal (DM-RS) pool (multiple DM-RS codes/patterns), and a timer 1 for state transition”, The eNB indicates (see fig. 1e, step 1e-05) grant-free contention based (GFCB, see ¶s 0115, 0121) resources that the UE may use while in an inactive state (see fig. 1D). The GFCB resources are indicated in step 1e-05 (see also ¶ 0121, fig. 1d, element 1d-30), and the UE transitions to an inactive state in 1e-10.]…
perform, while operating in the disconnected state, the grant-free uplink transmissions using the set of resources [Kim, ¶ 0123, “If the UE 1e-01 transitions to an inactive state according to a specific condition at operation 1e-10, and if uplink data is generated in the inactive state at operation 1e-15, the UE prepares to perform uplink transmission through the GFCB resources at operation 1e-20”, While in the inactive state, the UE prepares a GFCB (see steps 1e-15 and 1e-20). The UL GFCB is performed in step 1e-25 on particular resources (see ¶ 0121, fig. 1d, elements 1d-35, 1d-40, and 1d-45).]; 

However, Ryoo et al. teach receive a connection release message, the connection release message… transition from a connected state to a disconnected state based at least in part on the connection release message [Ryoo, ¶ 0066, “FIG. 4 is a diagram illustrating an example of RRC connection management for low power of a terminal Referring to FIG. 4, as a method for transitioning from an idle (or inactive) state to a connected state, grant-free...may be used as an RRC pre-configuration-based RRC connection access control operation after determination of whether to permit low-power preference or/and service delay”, A eNB sends an RRC connection release (inactivation) message (see message 410) to the UE. The RRC message includes access configuration information, which includes an option for grant-free access by the UE (see message 440). In response to receiving the RRC message, the UE enters an inactive state (see “RRC Inactive”).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the RRC signaling of Ryoo et al. into Kim et al. By modifying the RRC connection state transitions and grant-free contention based uplink transmission operations as taught by Kim et al. to explicitly include RRC state transition messaging for grant-free access as taught by Ryoo et al., the benefits of maintaining an effective low-power state of a terminal (see Ryoo, ¶s 0045, 0054, 0056, and 0060) are achieved.
In addition, Jeon et al. teach wherein the set of resources are released upon one or more conditions satisfying a threshold [Jeon, ¶ 0239, “The wireless device may execute an activation of radio resources indicated by the GF configuration for GF UL transmission, e.g., after or in response to the RRC message.  Prior to receiving the GF configuration, the wireless device may not be able to use the radio resources for GF UL transmission.  If a timer alignment timer expires, the wireless device may release the radio resources associated with the RRC GF configuration and the wireless device may not be able to transmit uplink transmissions via the radio resources associated with the RRC GF configuration”, Fig. 15 shows grant-free uplink transmissions by a wireless device (see also ¶ 0238). The GF configuration is received via RRC signaling (see also ¶ 0240), and the GF configuration includes a timer alignment timer value. When the timer alignment timer expires (or satisfies a threshold value), the GF uplink resources are released (see fig. 15).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the timer value as part of GF configuration as taught by Jeon et al. into Kim et al. By modifying the RRC connection state transitions and grant-free contention based uplink transmission operations as taught by Kim et al. to explicitly include a timer value for managing GF uplink resources as taught by Jeon et al., the benefits of reduced latency via later activating resources without a RACH procedure (see Jeon, ¶ 0239) are achieved.
As per claim 60, Kim et al. teach a non-transitory computer-readable medium storing code for wireless communication at a base station, the code comprising instructions executable by a processor to: 
configure a set of resources for a user equipment (UE) to use for grant-free uplink transmissions while the UE is operating in a disconnected state; transmitting a…message that includes a resource indicator to the UE, the resource indicator indicating the set of resources configured for the UE [Kim, ¶ 0123, “UE 1e-01 that supports GFCB uplink transmission receives SI including GFCB resource information from gNB 1e-03 at operation 1e-05.  The GFCB resource information includes a time pattern, a frequency resource, a transport format (MCS, etc.), a transport block size, an uplink power related information (power offset, etc.), a demodulation reference signal (DM-RS) pool (multiple DM-RS codes/patterns), and a timer 1 for state transition”, The eNB indicates (see fig. 1e, step 1e-05) grant-free contention based (GFCB, see ¶s 0115, 0121) resources that the UE may use while in an inactive state (see fig. 1D). The GFCB resources are indicated in step 1e-05 (see also ¶ 0121, fig. 1d, element 1d-30), and the UE transitions to an inactive state in 1e-10.]; and 
receive, while the UE is operating in the disconnected state, the grant-free uplink transmissions from the UE using the set of resources configured for the UE [Kim, ¶ 0123, “If the UE 1e-01 transitions to an inactive state according to a specific condition at operation 1e-10, and if uplink data is generated in the inactive state at operation 1e-15, the UE prepares to perform uplink transmission through the GFCB resources at operation 1e-20”, While in the inactive state, the UE prepares a GFCB (see steps 1e-15 and 1e-20). The UL GFCB is performed in step 1e-25 on particular resources (see ¶ 0121, fig. 1d, elements 1d-35, 1d-40, and 1d-45).].
Kim et al. do not explicitly teach transmit a connection release message…. the connection release message transitioning the UE from a connected state to the disconnected state... wherein the set of resources are released upon one or more conditions satisfying a threshold.
However, Ryoo et al. teach transmit a connection release message… the connection release message transitioning the UE from a connected state to the disconnected state [Ryoo, ¶ 0066, “FIG. 4 is a diagram illustrating an example of RRC connection management for low power of a terminal Referring to FIG. 4, as a method for transitioning from an idle (or inactive) state to a connected state, grant-free...may be used as an RRC pre-configuration-based RRC connection access control operation after determination of whether to permit low-power preference or/and service delay”, A eNB sends an RRC connection release (inactivation) message (see message 410) to the UE. The RRC message includes access configuration information, which includes an option for grant-free access by the UE (see message 440). In response to receiving the RRC message, the UE enters an inactive state (see “RRC Inactive”).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the RRC signaling of Ryoo et al. into Kim et al. By modifying 
In addition, Jeon et al. teach wherein the set of resources are released upon one or more conditions satisfying a threshold [Jeon, ¶ 0239, “The wireless device may execute an activation of radio resources indicated by the GF configuration for GF UL transmission, e.g., after or in response to the RRC message.  Prior to receiving the GF configuration, the wireless device may not be able to use the radio resources for GF UL transmission.  If a timer alignment timer expires, the wireless device may release the radio resources associated with the RRC GF configuration and the wireless device may not be able to transmit uplink transmissions via the radio resources associated with the RRC GF configuration”, Fig. 15 shows grant-free uplink transmissions by a wireless device (see also ¶ 0238). The GF configuration is received via RRC signaling (see also ¶ 0240), and the GF configuration includes a timer alignment timer value. When the timer alignment timer expires (or satisfies a threshold value), the GF uplink resources are released (see fig. 15).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the timer value as part of GF configuration as taught by Jeon et al. into Kim et al. By modifying the RRC connection state transitions and grant-free contention based uplink transmission operations as taught by Kim et al. to explicitly include a timer value for managing GF uplink resources as taught by Jeon et al., the benefits of reduced latency via later activating resources without a RACH procedure (see Jeon, ¶ 0239) are achieved.
Claims 26, 27, 54, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PG Pub 2018/0234941) in view of Ryoo et al. (US PG Pub 2019/0166553), Jeon et al. (US PG Pub 2019/0052219), and CMCC (NPL #1 cited on IDS dated 1/6/2020).
As per claim 26, Kim et al. in view of Ryoo et al. and Jeon et al. teach the method of claim 23. Kim et al. do not explicitly teach further comprising: determining that the UE has transitioned from the disconnected state to the connected state, wherein the release message is transmitted based at least in part on the determining.
However, CMCC teaches determining that the UE has transitioned from the disconnected state to the connected state, wherein the release message is transmitted based at least in part on the determining [CMCC, pg. 4, section 3, Proposals 6 and 7, “Proposal 6: 5 kinds of state transition, i.e. connected to inactive, connected to dormant, inactive to connected, inactive to dormant, dormant to connected, should be supported. Proposal 7: State transition can be triggered by timer, UE request and network command”, A state transition from inactive to active (or disconnected to connected state) can be indicated through a network command (or release message/paging).].
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the UE transition states and associated signaling as taught by CMCC into Kim et al. By modifying the RRC connection state transitions of Kim et al. to specifically account for disconnection states and paging as taught by CMCC, the benefits of an inactive state for small packet transmissions (CMCC, section 2.1) are achieved.
As per claim 27, Kim et al. in view of Ryoo et al. and Jeon et al. teach the method of claim 23. Kim et al. do not explicitly teach further comprising: determining that a paging message is to be transmitted to the UE, wherein the release message is transmitted based at least in part on the determining and the paging message comprises the release message.
	However, CMCC teaches determining that a paging message is to be transmitted to the UE, wherein the release message is transmitted based at least in part on the determining and the paging message comprises the release message [CMCC, pg. 4, section 3, Proposals 6 and 7, “Proposal 6: 5 kinds of state transition, i.e. connected to inactive, connected to dormant, inactive to connected, inactive to dormant, dormant to connected, should be supported. Proposal 7: State transition can be triggered by timer, UE request and network command”, A state transition from inactive to active (or disconnected to connected state) can be indicated through a network command (or release message/paging).].
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the UE transition states and associated signaling as taught by CMCC into Kim et al. By modifying the RRC connection state transitions of Kim et al. to specifically account for disconnection states and paging as taught by CMCC, the benefits of an inactive state for small packet transmissions (CMCC, section 2.1) are achieved.
As per claim 54, Kim et al. in view of Ryoo et al. and Jeon et al. teach the apparatus of claim 51. Kim et al. do not explicitly teach wherein the instructions are further executable by the processor to cause the apparatus to: determine that the UE has transitioned from the disconnected state to the connected state, wherein the release message is transmitted based at least in part on the determining.
However, CMCC teaches determine that the UE has transitioned from the disconnected state to the connected state, wherein the release message is transmitted based at least in part on the determining [CMCC, pg. 4, section 3, Proposals 6 and 7, “Proposal 6: 5 kinds of state transition, i.e. connected to inactive, connected to dormant, inactive to connected, inactive to dormant, dormant to connected, should be supported. Proposal 7: State transition can be triggered by timer, UE request and network command”, A state transition from inactive to active (or disconnected to connected state) can be indicated through a network command (or release message/paging).].
	
As per claim 55, Kim et al. in view of Ryoo et al. and Jeon et al. teach the apparatus of claim 51. Kim et al. do not explicitly teach wherein the instructions are further executable by the processor to cause the apparatus to: determine that a paging message is to be transmitted to the UE, wherein the release message is transmitted based at least in part on the determining and the paging message comprises the release message.
However, CMCC teaches determine that a paging message is to be transmitted to the UE, wherein the release message is transmitted based at least in part on the determining and the paging message comprises the release message [CMCC, pg. 4, section 3, Proposals 6 and 7, “Proposal 6: 5 kinds of state transition, i.e. connected to inactive, connected to dormant, inactive to connected, inactive to dormant, dormant to connected, should be supported. Proposal 7: State transition can be triggered by timer, UE request and network command”, A state transition from inactive to active (or disconnected to connected state) can be indicated through a network command (or release message/paging).].
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the UE transition states and associated signaling as taught by CMCC into Kim et al. By modifying the RRC connection state transitions of Kim et al. to specifically account for disconnection states and paging as taught by CMCC, the benefits of an inactive state for small packet transmissions (CMCC, section 2.1) are achieved.
Allowable Subject Matter
Claims 8, 9, 11-13, 21, 22, 24, 25, 28, 36, 37, 39-41, 49, 50, 52, 53, and 56 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

The reference, Park et al. (US PG Pub 2018/0367273), teaches grant-free uplink transmission parameter setting between a CU and DU (see figs. 21 and 22, ¶ 0337).
The reference, Chou et al. (US PG Pub 2018/0139778), teaches a number of grant-free resource pools within a physical resource block (see fig. 4B, ¶ 0084).
The reference, Zhang et al. (US PG Pub 2018/0288746), teaches grant free uplink transmission based on RRC signaling (see fig. 5).
The reference, Wu et al. (WO 2020032659), teaches idle mode uplink transmission (see fig. 7).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL H. MASUR whose telephone number is (571)270-7297.  The examiner can normally be reached on Monday to Friday, 6 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Q Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

Date: 5/4/2021
/PAUL H MASUR/Primary Examiner, Art Unit 2464